 

Exhibit 10(xx)

Execution Copy

ASSET PURCHASE AGREEMENT

dated November 28, 2006

By and Between

DPL Energy, LLC

and

Columbus Southern Power Company


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

Page

ARTICLE I Definitions

 

1

 

 

 

1.01 Definitions

 

1

1.02 Interpretation

 

11

1.03 Knowledge

 

11

 

 

 

ARTICLE II Purchase and Sale, Purchase Price, Allocation and Other Related
Matters

 

12

 

 

 

2.01 Purchase and Sale

 

12

2.02 Purchase Price

 

12

2.03 Assumed Liabilities.

 

12

2.04 Sales and Transfer Taxes

 

13

2.05 Allocation of Purchase Price

 

13

2.06 Prorations

 

13

 

 

 

ARTICLE III Closing and Closing Date Deliveries

 

13

 

 

 

3.01 Closing

 

13

3.02 Closing Deliveries by Seller

 

14

3.03 Closing Deliveries by Purchaser

 

15

3.04 Cooperation

 

15

 

 

 

ARTICLE IV Pre-Closing Filings

 

16

 

 

 

4.01 Government Approvals; Consents

 

16

4.02 HSR and Other Filings

 

16

4.03 FERC Regulatory Filing.

 

17

4.04 Cooperation in Regulatory Review Process

 

17

4.05 Conditions or Limitations

 

17

4.06 PJM Notification of Sale and Scheduling and Bidding for day of Closing.

 

17

 

 

 

ARTICLE V Covenants

 

18

 

 

 

5.01 Due Diligence Review

 

18

 


--------------------------------------------------------------------------------




 

5.02 Pending Closing

 

18

5.03 Consents

 

19

5.04 Environmental Assessments

 

19

5.05 Notice of Breach

 

20

5.06 Workforce

 

20

5.07 Cooperation.

 

20

5.08 Tax Matters

 

21

5.09 Market Power Study

 

23

5.10 Microwave Tower and Substation Easement Agreement

 

23

 

 

 

ARTICLE VI Title and Survey

 

23

 

 

 

6.01 Pre-Closing Title Policy and Survey Delivery

 

23

 

 

 

ARTICLE VII Warranties and Representations of the Seller

 

24

 

 

 

7.01 Organization and Good Standing

 

24

7.02 Authority

 

25

7.03 No Violations and Consents

 

25

7.04 Brokers

 

25

7.05 Required Assets

 

26

7.06 Contracts

 

26

7.07 Insurance

 

27

7.08 Title to Real Property

 

27

7.09 Title to Purchased Assets

 

27

7.10 Intellectual Property

 

27

7.11 Litigation

 

28

7.12 Compliance With Laws

 

28

7.13 Labor Matters

 

28

7.14 Taxes

 

28

7.15 Licenses and Permits

 

28

7.16 Environmental Compliance

 

29

7.17 No Misrepresentation in Due Diligence Materials

 

29

7.18 Properties.

 

29

7.19 Absence of Material Adverse Effect

 

30

 


--------------------------------------------------------------------------------




 

7.20 Disclaimer of Warranties

 

30

7.21 Good Utility Practice

 

30

 

 

 

ARTICLE VIII Warranties and Representations of the Purchaser

 

30

 

 

 

8.01 Due Incorporation

 

30

8.02 Authority

 

30

8.03 No Violations

 

31

8.04 Brokers

 

31

8.05 Litigation

 

31

8.06 Financing

 

31

 

 

 

ARTICLE IX Conditions to Closing Applicable to Purchaser

 

31

 

 

 

9.01 No Termination

 

31

9.02 Bring-Down of Seller Warranties

 

31

9.03 No Material Adverse Effect

 

32

9.04 Pending Actions

 

32

9.05 Consents and Approvals

 

32

9.06 HSR Act

 

32

9.07 All Necessary Documents

 

32

9.08 Title Policy

 

32

9.09 Estoppel Certificates

 

33

 

 

 

ARTICLE X Conditions to Closing Applicable to Seller

 

33

 

 

 

10.01 No Termination

 

33

10.02 Bring-Down of Purchaser Warranties

 

33

10.03 Pending Actions

 

33

10.04 Consents and Approvals

 

33

10.05 HSR Act

 

33

10.06 All Necessary Documents

 

34

 

 

 

ARTICLE XI Termination

 

34

 

 

 

11.01 Termination

 

34

11.02 Effect of Termination

 

34

 

 

 

ARTICLE XII Indemnification

 

35

 


--------------------------------------------------------------------------------




 

12.01 Seller Indemnification

 

35

12.02 Purchaser Indemnification

 

35

12.03 Limitation

 

35

12.04 Indemnification Notice

 

37

12.05 Indemnification Procedure

 

37

12.06 Effect of Indemnity Payments

 

38

 

 

 

ARTICLE XIII Confidentiality

 

38

 

 

 

13.01 Confidentiality of Materials

 

38

13.02 Remedy

 

39

 

 

 

ARTICLE XIV Certain Other Understandings

 

39

 

 

 

14.01 Post Closing Access to Records and Records Retention

 

39

14.02 Consents Not Obtained at Closing

 

40

14.03 Avoidance of Double Withholding Taxes

 

40

14.04 Use/Removal of Trademarks, Etc.

 

40

14.05 Supplemental Disclosure Schedule

 

40

 

 

 

ARTICLE XV Miscellaneous

 

41

 

 

 

15.01 Cost and Expenses

 

41

15.02 Entire Agreement

 

41

15.03 Counterparts

 

41

15.04 Assignment, Successors and Assigns

 

41

15.05 Savings Clause

 

42

15.06 Headings

 

42

15.07 Risk of Loss

 

42

15.08 Governing Law

 

42

15.09 Dispute Resolution.

 

42

15.10 Press Releases

 

44

15.11 U.S. Dollars

 

44

15.12 Survival

 

44

15.13 Notices

 

44

15.14 No Third Party Beneficiaries

 

45

15.15 Jurisdiction and Consent to Service

 

45

15.16 WAIVER OF A JURY TRIAL

 

46

15.17 No Presumption Against Drafter

 

46

15.18 Parent Guaranty

 

46

 


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement made and entered into this 28th day of November,
2006 (this “Agreement”) by and between Columbus Southern Power Company, an Ohio
corporation (“Purchaser”), and DPL Energy, LLC, an Ohio limited liability
company (“Seller”).

Recitals:

A.            Seller owns a peaking power generation facility, the Darby
Facility,  as more fully described herein (collectively, the “Facility”).

B.            Seller desires to sell the Facility and the assets and properties
relating to the Facility hereinafter described as Purchased Assets and Purchaser
desires to acquire the Purchased Assets, on the terms and subject to the
conditions hereinafter set forth.

Now, therefore, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS


1.01         DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH
BELOW UNLESS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT CLEARLY REQUIRES
OTHERWISE:

“AAA Rules” has the meaning set forth in Section 15.09(c).

 “Affiliate” shall mean a Person which, directly or indirectly is controlled by,
controls, or is under common control with another Person.  As used in the
preceding sentence, “control” shall mean (i) the ownership of more than 50% of
the voting securities or other voting interest of any Person or (ii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Arbitration Notice” has the meaning set forth in Section 15.09(b).

“Agreement” has the meaning set forth in the first paragraph hereof.

“Assumed Liabilities” has the meaning set forth in Section 2.03(b).

“Assumption Agreement” has the meaning set forth in Section 3.03(d) hereof.

“Closing” has the meaning set forth in Section 3.01.


--------------------------------------------------------------------------------




“Closing Date” has the meaning set forth in Section 3.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Compensation Agreement” shall mean the agreement between Seller and Westfall
Local Schools, dated June 30, 2000, and attached as Exhibit F.

“Cure Period” has the meaning set forth in Section 6.01(c).

“Darby Facility” means the gas-fired facility, with oil-firing capability,  and
related facilities, equipment, and near Mount Sterling, Ohio in Pickaway County,
owned by Seller, including but not limited to six GE 7EA simple cycle combustion
turbines.

“Date of the Notice of Claim” has the meaning set forth in Section 12.05(c).

“Disclosure Schedules” shall mean the disclosure schedules attached to this
Agreement.

“Dispute” has the meaning set forth in Section 15.09(a).

“DOJ” shall mean the United States Department of Justice.

“DP&L” shall mean The Dayton Power & Light Company, an Ohio corporation.

“Due Diligence Materials” means those due diligence materials relating to the
Facility and made available to Purchaser in the virtual data room for the
Facility, including that certain information memorandum dated May 2006. 
Note:    DPL to update materials in data room with supplemental materials
provided to AEP.

“Effective Time” shall mean 9:00 a.m. local time at the Facility on the Closing
Date.

“Enterprise Zone Agreement” shall mean that Enterprise Zone Agreement No.
361-00-01 executed as of August 15, 2000, between Pickaway County, Ohio, and
Seller including amendments and attached as Exhibit G.

“Environmental Laws” shall mean any federal, state, local, or foreign law,
statute, common law, ordinance, rule, regulation, code, treaty or international
agreement having the force of law, license, Permits, authorization, approval,
consent, judicial or administrative order, judgment, decree, directive,
injunction, requirement, or agreement with any Governmental Authority relating
to (a) the pollution, protection, preservation, or restoration of the
environment

2


--------------------------------------------------------------------------------




(including air,  surface water, groundwater, drinking water supply, surface
land, subsurface land, structures, plant and animal life, or any other natural
resource), (b) human health or safety, or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, distribution, disposal, release, or threatened release, of
Hazardous Substances (including releases to ambient air, surface water,
groundwater, land, surface and subsurface strata), including, but not limited
to: the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Surface Mining
Control and Reclamation Act of 1977, 30 U.S.C. § 1201 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq.; and any
similar state or federal law.

 “Facility” has the meaning set forth in the Recitals hereto.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Regulatory Filing” has the meaning set forth in Section 4.03.

“FTC” shall mean the Federal Trade Commission.

“Gas Feeder Line” shall mean that gas feeder line consisting of approximately
3,200 feet of 20-inch pipe from the Columbia tap to the gas regulator station
located at the Facility.

“Good Utility Practice” shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the electric utility industry
during the relevant time period, or any of the practices, methods and acts
which, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, could have been expected to accomplish the desired
result at a reasonable cost consistent with good business practices,
reliability, safety and expedition.  Good Utility Practice is not intended to be
limited to the optimum practice.

“Governmental Approval” shall mean a Seller Governmental Approval or a Purchaser
Governmental Approval, as the case may be.

“Governmental Authority” shall mean the government of the United States or any
foreign country or any state or political subdivision thereof, any tribal
authority and any department, commission, agency, bureau, entity, body or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government,

3


--------------------------------------------------------------------------------




including any quasi-governmental entities established to perform such functions.

“Hazardous Substances” shall mean any substance presently listed, defined,
designated, or classified as a contaminant, hazardous substance, toxic
substance, hazardous waste or special waste, or that is otherwise regulated
under any Environmental Law, including petroleum products, asbestos, urea
formaldehyde foam insulation, and lead-containing paints or coatings.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indemnified Party” has the meaning set forth in Section 12.04.

“Indemnifying Party” has the meaning set forth in Section 12.04.

“Information” has the meaning set forth in Section 13.01.

“Inventory” has the meaning set forth in clause (ii) of the definition of
Purchased Assets.

“IRS” shall mean the Internal Revenue Service.

“Law” shall mean any statute, law, ordinance, executive order, rule, or
regulation (including a regulation that has been formally promulgated in a rule
making proceeding but, pending final adoption, is in proposed or temporary form
having force of law); notice having force of law; or judgment, order, decree,
injunction, or writ of any Governmental Authority, as in effect from time to
time.

“Lien” shall mean any mortgage, lien (except for any lien for Taxes not yet due
and payable), charge, restriction, pledge, security interest, option, lease or
sublease, collateral assignment, mineral interest, claim, right of any third
party, easement, encroachment or other encumbrance.

“Material Adverse Effect” shall mean any change in, or effect on, the Purchased
Assets related to the Facility or on the ownership, operation, maintenance, or
repair of such Purchased Assets as currently conducted by Seller, or on the
ability to make sales of power and ancillary services from the Facility and
arrange for the transmission thereof, that is or is reasonably likely to be
materially adverse to the condition, value, utility, or useful life of the
Purchased Assets related to such Facility, after giving effect to this
Agreement, other than changes or effects caused by or resulting from (i)
conditions affecting the electric generation industry generally, (ii) United
States or global economic conditions or financial markets generally, or (iii)
the announcement of the transactions contemplated by this Agreement.

4


--------------------------------------------------------------------------------




“Microwave Tower” shall mean that microwave tower and related equipment owned by
DP&L and located at the Facility.

“Microwave Tower and Substation Easement Agreement” shall mean the easement
agreement in substantially the form attached hereto as Exhibit A by and between
DP&L and Purchaser pursuant to which Purchaser will grant to DP&L a right of
access to the Microwave Tower and the Substation on the terms and conditions set
forth therein.

“Non-Assumed Liabilities” has the meaning set forth in Section 2.03(b).

“Notice of Claim” has the meaning set forth in Section 12.04.

“Objection Notice” has the meaning set forth in Section 6.01(c).

“Parent Guaranty” shall mean that certain Guaranty dated as of the date hereof
executed by DPL Inc. in favor of Purchaser, as supplemented and amended from
time to time, a form of which is attached hereto as Exhibit D.

 “Permits” shall mean permits, consents, licenses, franchises, certificates,
authorizations, registrations, or waivers, extensions, renewals, or variances
relating thereto, in each case issued by any Governmental Authority.

“Permitted Exceptions” shall mean, with respect to the Real Property, the
following:


(A)           LIENS OR ENCUMBRANCES SECURING THE ASSUMED LIABILITIES;


(B)           ALL LIENS FOR TAXES, ASSESSMENTS, BOTH GENERAL AND SPECIAL, AND
OTHER GOVERNMENTAL CHARGES WHICH ARE NOT DUE AND PAYABLE AS OF THE CLOSING DATE;


(C)           ALL BUILDING CODES AND ZONING ORDINANCES AND OTHER LAWS OF ANY
GOVERNMENTAL AUTHORITY HERETOFORE, NOW OR HEREAFTER ENACTED, MADE OR ISSUED BY
ANY SUCH GOVERNMENTAL AUTHORITY AFFECTING THE REAL PROPERTY;


(D)           THE EASEMENTS, RIGHTS-OF-WAY, COVENANTS, CONDITIONS, RESTRICTIONS,
RESERVATIONS, LICENSES, AGREEMENTS, AND OTHER SIMILAR MATTERS OF RECORD IN THE
APPROPRIATE GOVERNMENTAL OFFICES THAT DO NOT MATERIALLY IMPAIR THE VALUE OR THE
UTILITY OF THE PURCHASED ASSETS;


(E)           ALL ENCROACHMENTS, OVERLAPS, BOUNDARY LINE DISPUTES, SHORTAGES IN
AREA, DRAINAGE AND OTHER EASEMENTS, CEMETERIES AND BURIAL GROUNDS AND OTHER
SIMILAR MATTERS THAT DO NOT MATERIALLY IMPAIR THE VALUE OR THE UTILITY OF THE
PURCHASED ASSETS;

5


--------------------------------------------------------------------------------





(F)            ALL ELECTRIC, TELEPHONE, GAS, SANITARY SEWER, STORM SEWER, WATER
AND OTHER UTILITY LINES, PIPELINES, SERVICE LINES AND FACILITY OF ANY NATURE NOW
LOCATED ON, OVER OR UNDER THE REAL PROPERTY, AND ALL LICENSES, EASEMENTS,
RIGHTS-OF-WAY AND OTHER SIMILAR AGREEMENTS RELATING THERETO THAT DO NOT
MATERIALLY IMPAIR THE VALUE OR THE UTILITY OF THE PURCHASED ASSETS;


(G)           ALL EXISTING PUBLIC AND PRIVATE ROADS AND STREETS (WHETHER
DEDICATED OR UNDEDICATED), AND ALL RAILROAD LINES AND RIGHTS-OF-WAY AFFECTING
THE REAL PROPERTY THAT DO NOT MATERIALLY IMPAIR THE VALUE OR THE UTILITY OF THE
PURCHASED ASSETS;


(H)           ALL RIGHTS WITH RESPECT TO THE OWNERSHIP, MINING, EXTRACTION AND
REMOVAL OF MINERALS OF WHATEVER KIND AND CHARACTER (INCLUDING ALL COAL, IRON
ORE, OIL, GAS, SULFUR, METHANE GAS IN COAL SEAMS, LIMESTONE AND OTHER MINERALS,
METALS AND ORES) WHICH HAVE BEEN GRANTED, LEASED, EXCEPTED OR RESERVED PRIOR TO
THE DATE HEREOF THAT DO NOT MATERIALLY IMPAIR THE VALUE OR THE UTILITY OF THE
PURCHASED ASSETS; AND


(I)            MECHANIC’S AND MATERIALMEN’S LIENS FOR CONSTRUCTION IN PROGRESS
AND WORKMEN’S, REPAIRMEN’S, WAREHOUSEMEN’S AND CARRIER’S LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS SECURING OBLIGATIONS NOT YET DUE.

“Permitted Real Estate Exceptions” has the meaning set forth in Section 6.01(a).

“Person” shall mean any natural person, corporation, limited liability company,
partnership, joint venture, trust, association or unincorporated entity of any
kind and any Governmental Authority or instrumentality.

“Phase I Environmental Site Assessment” has the meaning set forth in Section
5.04.

“Properties” has the meaning set forth in clause (iii) of definition of
Purchased Assets.

“Proration Period” has the meaning set forth in Section 2.05.

“Purchase Price” has the meaning set forth in Section 2.02.

“Purchased Assets” shall mean the following described assets, rights and
properties owned by Seller or in which Seller has an interest as of the date
hereof or may prior to the Closing Date acquire an interest, and used
exclusively in connection with the Facility, except for the Retained Assets:

(I)            THE DEPOSITS AND ADVANCES, PREPAID EXPENSES AND OTHER PREPAID
ITEMS OF SELLER UNDER ANY OF THE PURCHASED CONTRACTS;

6


--------------------------------------------------------------------------------




(II)           EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE I, ALL INVENTORIES
(INCLUDING INVENTORIES OF RAW MATERIALS, WORK-IN-PROGRESS AND FINISHED GOODS),
THE TANGIBLE ASSETS, MACHINERY AND EQUIPMENT (INCLUDING THE METERING EQUIPMENT
LOCATED ON THAT PORTION DESIGNATED AS PROPERTY OF “DPL ENERGY” ON THE
SINGLE-LINE DIAGRAM ATTACHED HERETO AS EXHIBIT C, TURBINE GENERATOR UNITS, GAS
FUEL CONDITIONING FACILITY, TRANSFORMERS AND OTHER ELECTRICAL SWITCHGEAR, PUMPS,
PIPING AND FITTINGS, AND INCLUDING ALSO THE FUEL FORWARDING SKIDS MOVED TO THE
FACILITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN), TOOLS, DIES,
MOLDS, SPARE PARTS AS SET FORTH ON SCHEDULE IA, VEHICLES, TRANSPORTATION
EQUIPMENT, FURNITURE AND OFFICE EQUIPMENT, CONSTRUCTION-IN-PROGRESS, COMPUTER
HARDWARE AND COMPUTER SOFTWARE LOCATED AT THE FACILITY, LUBRICANTS, CHEMICALS,
FLUIDS, AND OILS OWNED BY SELLER LOCATED ON THE PROPERTIES OR OTHERWISE HELD OR
USED IN THE OWNERSHIP, OPERATION, MAINTENANCE OR REPAIR OF THE PROPERTIES,
FACILITY OR INVENTORY OR IN THE PURSUIT OF TRANSACTIONS UNDER THE PURCHASED
CONTRACTS (“INVENTORY”);

(III)          (A) THE SELLER’S RIGHTS, TITLE AND INTEREST IN AND TO THE REAL
PROPERTIES (INCLUDING EASEMENTS, RIGHTS-OF-WAY AND WATER RIGHTS) DESCRIBED IN
SCHEDULE II (“REAL PROPERTY”) TOGETHER WITH ALL BUILDINGS, OTHER IMPROVEMENTS,
FIXTURES AND APPURTENANCES, AND ALL OTHER RIGHTS, PRIVILEGES AND ENTITLEMENTS
THEREUNTO BELONGING OR APPERTAINING AND (B) SELLER’S RIGHT, TITLE, AND INTEREST
IN AND TO THE REAL PROPERTY LEASES DESCRIBED IN SCHEDULE III (TOGETHER WITH THE
REAL PROPERTY, THE “PROPERTIES”);

(IV)          THE SELLER’S RIGHTS, TITLE AND INTEREST IN AND UNDER THE PURCHASED
CONTRACTS AND ANY CLAIMS THEREUNDER;

(V)           THE SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING
INTELLECTUAL PROPERTY TO THE EXTENT RELATED TO THE PURCHASED ASSETS: COPYRIGHTS,
COPYRIGHT REGISTRATIONS, COPYRIGHT APPLICATIONS; PATENT RIGHTS (INCLUDING ISSUED
PATENTS, APPLICATIONS, DIVISIONS, CONTINUATIONS AND CONTINUATIONS-IN-PART,
REISSUES, PATENTS OF ADDITION, UTILITY MODELS AND INVENTORS’ CERTIFICATES);
TRADE SECRETS, PROPRIETARY MANUFACTURING INFORMATION AND INVENTIONS, DRAWINGS
AND DESIGNS; CUSTOMER AND VENDOR LISTS, THE GOODWILL ASSOCIATED WITH ANY OF THE
FOREGOING AND THE RIGHTS OF SELLER AS LICENSEE UNDER LICENSES WITH RESPECT TO
ANY OF THE FOREGOING;

(VI)          UNEXPIRED WARRANTIES, IF ANY, AS OF THE EFFECTIVE TIME FROM THIRD
PERSONS (AND CLAIMS THEREUNDER) WHICH RELATE SPECIFICALLY TO ANY OF THE
PURCHASED ASSETS AND WHICH ARE TRANSFERABLE TO PURCHASER;

(VII)         THE RIGHT OF SELLER TO RECEIVE, TO THE EXTENT TRANSFERABLE, TAX
EXEMPTIONS, TAX CREDITS, TAX REDUCTIONS, TAX REBATES, OR OTHER AMOUNTS FROM A
GOVERNMENTAL AUTHORITY WITH RESPECT TO THE PURCHASED ASSETS, AND ALL PENDING
APPLICATIONS THEREFOR, THAT ARE ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF
THE PURCHASED ASSETS AFTER CLOSING;

(VIII)        RIGHTS TO INSURANCE PROCEEDS NOT RECEIVED BEFORE THE EFFECTIVE
TIME

7


--------------------------------------------------------------------------------




RELATING TO ANY INSURED LOSS OF THE PURCHASED ASSETS INCURRED BEFORE THE
EFFECTIVE TIME, LESS ANY COSTS INCURRED BY SELLER OR ANY OF ITS AFFILIATES
BEFORE THE EFFECTIVE TIME IN THE INVESTIGATION OR REPAIR OF DAMAGE FROM ANY SUCH
LOSS;

(IX)           ANY PERMITS OF THE SELLER RELATING TO THE PURCHASED ASSETS, AND
ALL PENDING APPLICATIONS FOR THE ISSUANCE OR RENEWAL OF ANY OF THE SAME, TO THE
EXTENT ANY OF THE SAME ARE TRANSFERABLE OR ASSIGNABLE TO THE PURCHASER;

(X)            ALL EXISTING ALLOWANCES FOR AIR AND WATER EMISSIONS AND ALL
GREENHOUSE GAS, NOX, AND OTHER SIMILAR CREDITS, AND ALL PENDING APPLICATIONS
THEREFOR, RELATING TO THE FACILITY TO THE EXTENT ANY OF THE SAME ARE
TRANSFERABLE OR ASSIGNABLE TO THE PURCHASER; PROVIDED, HOWEVER, THAT THIS
PROVISION IS NOT INTENDED TO APPLY TO UNUSED NOX ALLOWANCES FOR 2005 AND 2006
THAT ARE REMOVED BY THE OHIO EPA FROM THE SELLER’S ACCOUNTS PRIOR TO CLOSING;

(XI)           AT LEAST ONE COPY (IN ITS EXISTING HARD COPY OR ELECTRONIC FORM)
OF EACH OF THE FOLLOWING:  THE OPERATING AND MAINTENANCE RECORDS; MAINTENANCE
PLANS AND SCHEDULES; OPERATING, SAFETY AND MAINTENANCE MANUALS; ENGINEERING
DESIGN PLANS AND SPECIFICATIONS; CONSTRUCTION RECORDS AS TO WHAT WAS BUILT AND
WHERE IT WAS BUILT; BLUEPRINTS AND AS-BUILT DRAWINGS; PROCEDURES; ENVIRONMENTAL
DATA AND REPORTS; GOVERNMENTAL FILINGS; AND INSPECTION AND TEST REPORTS RELATED
TO THE FACILITY OR CONCERNING THE PURCHASED ASSETS, WHETHER OR NOT EXCLUSIVELY
RELATED, THAT ARE IN SELLER’S POSSESSION (SUBJECT TO THE RIGHT OF SELLER TO
REDACT INFORMATION IN SUCH RECORDS THAT IS NOT RELATED TO THE FACILITY AND THE
PURCHASED ASSETS AND TO RETAIN ARCHIVAL COPIES).  THIS IS NOT TO INCLUDE THIRD
PARTY PROPRIETARY ITEMS FOR WHICH CONSENT TO TRANSFER CANNOT BE OBTAINED AS
LISTED ON SCHEDULE IV AND ACCOUNTING RECORDS OF SELLER.  THE FOREGOING IS NOT
INTENDED TO REQUIRE SELLER TO MODIFY OR REFORMAT ANY OF THE INFORMATION PROVIDED
PURSUANT TO THIS SUBPARAGRAPH OR TO SEARCH OR PRODUCE DATABASE OR EMAIL
ARCHIVES, ROUTINE CORRESPONDENCE, SEC OR FERC FILINGS, RECORDS RELAING TO
INTERNAL PROJECT APPROVALS, NEGOTIATIONS WITH CONTRACTORS OR VENDORS, OR ANY
OTHER MATERIALS THAT ARE NOT NECESSARY TO THE FUTURE OWNERSHIP, OPERATION OR
MAINTENANCE OF THE FACILITY OR THE PURCHASED ASSETS.

(XII)          THE SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE GAS FEEDER
LINE.

“Purchased Contracts” means those contracts described on Schedule 7.06(a)
hereto.

“Purchaser” has the meaning set forth in the first paragraph hereof.

“Purchaser Governmental Approval” shall mean the consents, approvals, filings,
notices, authorizations and other actions disclosed in Schedule 8.03 and the
applicable requirements of the HSR Act.

8


--------------------------------------------------------------------------------




“Real Property” has the meaning set forth in clause (iii) of the definition of
“Purchased Assets.”

“Retained Assets” shall mean the following described assets, rights and
properties of Seller or, as specifically denoted below, DP&L:

(i)            all cash and cash equivalents, including bank overdrafts and
marketable securities;

(ii)           any accounts receivable or intercompany obligations owed to
Seller by any Affiliate of Seller other than those under any Purchased Contract;

(iii)          all insurance policies of Seller or acquired or assumed by Seller
prior to the Closing Date pertaining to the Facility and (except for claims
described in clause (viii) of the definition of Purchased Assets) all rights of
Seller of every nature and description under or arising out of such insurance
policies;

(iv)          all rights to use the name “DPL Energy” and all derivatives
thereof;

(v)           claims for refunds (including any refunds that may be associated
with contested tax items related to Units 5 and 6 of the Facility) of Taxes paid
by Seller (except for items described in clause (vii) of the definition of
Purchased Assets);

(vi)          all past, present and future claims, causes of action, choses in
action, rights of recovery and rights of set-off of any kind, except to the
extent related to or arising under the Purchased Contracts or otherwise included
in the definition of Purchased Assets or to the extent, but only to the extent,
such claims or causes of action offset the liabilities assumed by Purchaser
pursuant to this Agreement;

(vii)         any rights, interest or assets not included in the Purchased
Assets;

(viii)        all rights of Seller under this Agreement and the agreements and
instruments delivered to Seller by Purchaser pursuant to this Agreement;

(ix)           the Seller’s corporate seal, minute books and stock record books,
the general ledgers and books of original entry, all income Tax returns and
other income Tax records, reports, data, files and documents;

(x)            the Microwave Tower and the Substation, and such other equipment
related thereto that is owned by DP&L and located on or adjacent to the Real
Property;

(xi)           the Retained Contracts; and

9


--------------------------------------------------------------------------------




(xii)          the other assets listed on Schedule V.

“Retained Contracts” means those contracts described on Schedule 7.06(b).

“Sales Tax” shall mean any sales, use, value added, excise, and other similar
Tax, if any, together with all recording or filing fees, notarial fees, and
other similar costs that may be imposed upon, or payable, collectible, or
incurred in connection with or as a result of the transfer of the Purchased
Assets to Purchaser.

“Seller” has the meaning set forth in the first paragraph hereof.

“Seller Governmental Approval” shall mean the consents, approvals, filings,
notices, authorizations and other actions disclosed in Schedule 7.03 and the
applicable requirements of the HSR Act.

“Seller’s Federal Tax Owner” shall mean DPL Inc., an Ohio corporation.

“Substation” shall mean that Darby Adkins Substation owned by DP&L and located
at the Facility.

“Supplemental Disclosure Schedule” has the meaning set forth in Section 14.05.

“Survey” shall have the meaning set forth in Section 6.01(b).

“Tax Incentive Donation Agreement” shall mean the agreement between Seller and
Darby Township, dated July 17, 2000, and attached as Exhibit H.

“Tax Proceeding” or “Tax Proceedings” has the meaning set forth in Section
5.08(e).

“Taxes” shall mean all federal, state, local, or foreign taxes, charges, fees,
duties (including custom duties), levies or other assessments, including income,
alternative or add-on, gross receipts, net proceeds, capital gains, real or
personal ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, stamp, leasing, lease,
user, transfer, title, documentary, registration, fuel, excess profits,
occupational, interest equalization, windfall profits, license, payroll,
environmental (including Taxes under Code section 59A), capital stock,
disability, severance, employee’s income withholding, other withholding
unemployment and Social Security taxes, which are imposed by any Governmental
Authority.  “Taxes” shall include (i) any liability for the payment of any
amounts described in the preceding sentence or as a result of being a member of
an affiliated, consolidated, combined, or unitary group for any taxable period,
(ii) any liability for the payment of any amount described in the preceding
sentence as a result of being a Person required to withhold or collect

10


--------------------------------------------------------------------------------




Taxes imposed on another Person, (iii) any liability for the payment of any
amount described in the preceding sentence or in clause (i) of (ii) of this
sentence as a result of being a transferee of, or successor in interest to, any
Person or as a result of an express or implied obligation to indemnify any
Person, and (iv) any and all interest, penalties, additions to tax, or
additional amounts imposed in connection with or with respect to any amount
described in this definition.

“Taxing Authority” shall mean with respect to any Tax, the Governmental
Authority or political subdivision thereof that imposes such Tax, and the agency
(if any) charged with the collection of such Tax for such entity or subdivision,
or any agency that grants or administers any exemption, abatement, rebate, or
reduction of any Tax or any credit with respect thereto.

“Threshold” has the meaning set forth in Section 12.03(b).

“Title Policy” shall have the meaning set forth in Section 6.01(a).

“Transfer Taxes” shall mean any transfer, real property transfer, goods and
services, recordation, documentary, stamp duty, gross receipts, excise, and
conveyance Tax and other similar Tax, duty, fee or charge (other than Sales
Taxes), as levied by any Taxing Authority in connection with or as a result of
the transfer of the Purchased Assets to Purchaser.


1.02         INTERPRETATION.  UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE
REQUIRES, (A) WORDS OF ANY GENDER SHALL BE DEEMED TO INCLUDE EACH OTHER GENDER,
(B) WORDS USING THE SINGULAR OR PLURAL NUMBER SHALL ALSO INCLUDE THE PLURAL OR
SINGULAR NUMBER, RESPECTIVELY, (C) REFERENCES TO “HEREOF”, “HEREIN”, “HEREBY”
AND SIMILAR TERMS SHALL REFER TO THIS ENTIRE AGREEMENT; (D) THE WORDS “INCLUDE”
AND “INCLUDING” MEAN “INCLUDING WITHOUT LIMITATION”, (E) ALL REFERENCES IN THIS
AGREEMENT TO ARTICLES, SECTIONS, SCHEDULES AND EXHIBITS SHALL MEAN AND REFER TO
ARTICLES, SECTIONS, SCHEDULES AND EXHIBITS OF THIS AGREEMENT, (F) ALL REFERENCES
TO STATUTES AND RELATED REGULATIONS SHALL INCLUDE ALL AMENDMENTS OF THE SAME AND
ANY SUCCESSOR OR REPLACEMENT STATUTES AND REGULATIONS, (G) REFERENCES TO ANY
PERSON SHALL BE DEEMED TO MEAN AND INCLUDE THE SUCCESSORS AND PERMITTED ASSIGNS
OF SUCH PERSON (OR, IN THE CASE OF A GOVERNMENTAL AUTHORITY, PERSONS SUCCEEDING
TO THE RELEVANT FUNCTIONS OF SUCH PERSON), AND (H) REFERENCES TO ANY AGREEMENT
SHALL INCLUDE A REFERENCE TO ALL SCHEDULES, EXHIBITS AND OTHER ATTACHMENTS
THERETO AS SUCH AGREEMENT AND SCHEDULES, EXHIBITS, AND OTHER ATTACHMENTS MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME.


1.03         KNOWLEDGE.  AS USED HEREIN THE TERMS “KNOWLEDGE” OR “BEST
KNOWLEDGE” SHALL HAVE THE SAME MEANING AND SHALL MEAN THE ACTUAL KNOWLEDGE OF
GARY STEPHENSON, MANDY GOUBEAUX, RANDALL GRIFFIN AND CHRIS HERGENRATHER AS IT
RELATES TO SELLER AND TIM LIGHT, TOBY THOMAS AND CYNTHIA BUTLER CARSON AS IT
RELATES TO PURCHASER, IN EACH INSTANCE AFTER DUE INQUIRY AND REASONABLE
INVESTIGATION.

11


--------------------------------------------------------------------------------





ARTICLE II


PURCHASE AND SALE, PURCHASE PRICE,
ALLOCATION AND OTHER RELATED MATTERS


2.01         PURCHASE AND SALE.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF
THIS AGREEMENT, AT THE CLOSING THE SELLER SHALL SELL, ASSIGN, CONVEY, TRANSFER
AND DELIVER TO PURCHASER OR ITS DESIGNEES AND PURCHASER OR SUCH DESIGNEES SHALL
ACQUIRE FROM SELLER THE PURCHASED ASSETS.


2.02         PURCHASE PRICE.  THE AGGREGATE PURCHASE PRICE (THE “PURCHASE
PRICE”) PAYABLE BY PURCHASER FOR THE PURCHASED ASSETS SHALL BE ONE HUNDRED TWO
MILLION DOLLARS ($102,000,000), LESS THE AMOUNT OF ANY INSURANCE PROCEEDS
RECEIVED BY SELLER OR ANY OF ITS AFFILIATES WHETHER DIRECTLY OR AS A BENEFICIARY
AFTER THE DATE HEREOF AND BEFORE THE EFFECTIVE TIME RELATING TO ANY INSURED LOSS
OF THE PURCHASED ASSETS INCURRED BEFORE THE EFFECTIVE TIME, AFTER REDUCING SUCH
PROCEEDS BY ANY COSTS INCURRED BY SELLER OR ANY OF ITS AFFILIATES BEFORE THE
EFFECTIVE TIME IN THE INVESTIGATION OR REPAIR OF DAMAGE FROM ANY SUCH LOSS.


2.03         ASSUMED LIABILITIES.


(A)           AS ADDITIONAL CONSIDERATION FOR THE PURCHASE OF THE PURCHASED
ASSETS, PURCHASER HEREBY AGREES TO ASSUME ON THE CLOSING DATE BUT AS OF THE
EFFECTIVE TIME AND DISCHARGE IN ACCORDANCE WITH THEIR TERMS OR AS OTHERWISE
PROVIDED BY THIS AGREEMENT ONLY THOSE OBLIGATIONS OF SELLER RELATED TO THE
PURCHASED ASSETS (INCLUDING THE PURCHASED CONTRACTS) ARISING AND ATTRIBUTABLE TO
THE PERIOD AFTER THE EFFECTIVE TIME, OTHER THAN THOSE OBLIGATIONS ARISING OUT OF
OR ATTRIBUTABLE TO ANY BREACH OR OTHER VIOLATION IN CONNECTION THEREWITH BY
SELLER OR INCURRED AS A RESULT OF AN ACT OR OMISSION OF SELLER IN CONTRAVENTION
OF THE PROVISIONS OF THIS AGREEMENT.  ASSUMED LIABILITIES ARE LIMITED TO THE
ITEMS EXPRESSLY DESCRIBED IN THIS SECTION 2.03.  THE FOREGOING PROVISIONS OF
THIS SECTION 2.03 NOTWITHSTANDING, PURCHASER SHALL NOT BE OBLIGATED TO ASSUME
ANY LIABILITY OR OBLIGATION AS TO WHICH SELLER, ITS AFFILIATE, OR THE
COUNTERPARTY IS IN DEFAULT IN ANY MATERIAL RESPECT ON THE CLOSING DATE.


(B)           THE DEBTS, LIABILITIES AND OBLIGATIONS TO BE ASSUMED BY PURCHASER
UNDER THIS AGREEMENT ARE HEREINAFTER SOMETIMES REFERRED TO AS THE “ASSUMED
LIABILITIES” AND THE DEBTS, LIABILITIES AND OBLIGATIONS THAT ARE NOT ASSUMED BY
PURCHASER UNDER THIS AGREEMENT ARE HEREINAFTER SOMETIMES REFERRED TO AS
“NON-ASSUMED LIABILITIES.”


(C)           THIS SECTION 2.03 IS NOT INTENDED TO AND SHALL NOT BENEFIT ANY
PERSON OTHER THAN SELLER AND PURCHASER.


(D)           ALL OF THE NON-ASSUMED LIABILITIES SHALL REMAIN AND BE THE DEBTS,
OBLIGATIONS AND LIABILITIES OF THE SELLER, AND PURCHASER SHALL HAVE NO LIABILITY
OR RESPONSIBILITY FOR ANY OF THE DEBTS, OBLIGATIONS OR LIABILITIES ARISING
THEREFROM.  SELLER COVENANTS AND AGREES WITH

12


--------------------------------------------------------------------------------





PURCHASER THAT IT SHALL PERFORM AND DISCHARGE THE NON-ASSUMED LIABILITIES.


2.04         SALES AND TRANSFER TAXES.  PURCHASER AND SELLER SHALL SHARE EQUALLY
THE COST OF ANY (A) REAL PROPERTY TRANSFER OR SIMILAR TAX IMPOSED BY ANY
GOVERNMENTAL AUTHORITY WHICH ARISES OUT OF THE TRANSFER OF THE REAL PROPERTY,
INCLUDING ANY EXCISE TAX ASSESSED ON ANY DEED CONVEYING THE REAL PROPERTY; AND
(B) ALL OTHER TRANSFER, SALES, PURCHASE, USE, VALUE ADDED, EXCISE OR SIMILAR
TAXES IMPOSED BY ANY GOVERNMENTAL AUTHORITY WHICH ARISES OUT OF THE TRANSFER OF
ANY OF THE PURCHASED ASSETS.


2.05         ALLOCATION OF PURCHASE PRICE.  THE PARTIES AGREE THAT THE PURCHASE
PRICE SHALL BE ALLOCATED AMONG THE PURCHASED ASSETS IN ACCORDANCE WITH SCHEDULE
2.05.  AFTER THE CLOSING, THE PARTIES WILL MAKE CONSISTENT USE OF THE
ALLOCATION, FAIR MARKET VALUE, AND USEFUL LIVES SPECIFIED IN SCHEDULE 2.05 FOR
ALL TAX PURPOSES AND IN ALL TAX RETURNS, INCLUDING THOSE REQUIRED BY SECTION
1060 OF THE CODE.  PURCHASER AGREES TO COMPLETE IRS FORM 8594 CONSISTENTLY WITH
SUCH ALLOCATION WITHIN 45 DAYS AFTER THE CLOSING DATE AND TO FURNISH SELLER WITH
A COPY OF SUCH FORM PREPARED IN DRAFT FORM, WITHIN A REASONABLE PERIOD BEFORE
THE FILING DUE DATE OF SUCH FORM.  THE FORM 8594 WILL BE AMENDED FROM TIME TO
TIME IN ACCORDANCE WITH SCHEDULE 2.05.  EXCEPT TO THE EXTENT REQUIRED BY
APPLICABLE LAW, NEITHER SELLER NOR PURCHASER SHALL FILE ANY TAX RETURN OR TAKE A
POSITION WITH A TAX AUTHORITY THAT IS INCONSISTENT WITH SUCH ALLOCATION.


2.06         PRORATIONS.  THE PARTIES WILL PRORATE, AS OF CLOSING, ALL ITEMS
UNDER THOSE PURCHASED CONTRACTS THAT RELATE TO A PERIOD THAT BEGINS PRIOR TO THE
EFFECTIVE TIME AND ENDS AFTER THE EFFECTIVE TIME (EACH A “PRORATION PERIOD”)
(OTHER THAN TAXES, WHICH ARE TO BE PRORATED AS PROVIDED IN SECTION 5.08) AS
FOLLOWS:  ANY AMOUNT THAT IS APPROPRIATELY ATTRIBUTED TO TRANSACTIONS OR
ACTIVITIES BEFORE CLOSING WILL BE BORNE OR ENJOYED BY SELLER, AND ANY AMOUNT
THAT IS APPROPRIATELY ATTRIBUTED TO TRANSACTIONS OR ACTIVITIES ON OR AFTER
CLOSING WILL BE BORNE OR ENJOYED BY PURCHASER.  ANY AMOUNTS THAT CANNOT BE SO
ATTRIBUTED WILL BE BORNE OR ENJOYED BY THE PARTIES IN PROPORTION TO THE NUMBER
OF DAYS, DURING THE BILLING PERIOD RELATED TO THAT AMOUNT, THAT ARE BEFORE
CLOSING AND ON OR AFTER CLOSING, RESPECTIVELY.  WITHIN NINETY (90) DAYS AFTER
THE CLOSING, THE PARTIES, BASED UPON ANY AND ALL INVOICES RELATING TO ALL
PRORATION PERIODS, SHALL AGREE UPON THE RELATIVE AMOUNTS ALLOCABLE TO EACH PARTY
AND AS REQUIRED ADJUST THE AMOUNT PAID BY PURCHASER TO SELLER AT CLOSING TO
REFLECT SUCH AMOUNTS.


ARTICLE III


CLOSING AND CLOSING DATE DELIVERIES


3.01         CLOSING.  THE TERM “CLOSING” AS USED HEREIN SHALL REFER TO THE
ACTUAL CONVEYANCE, TRANSFER, ASSIGNMENT AND DELIVERY OF THE PURCHASED ASSETS TO
PURCHASER IN EXCHANGE FOR THE PURCHASE PRICE TO THE SELLER PURSUANT TO SECTION
2.02 OF THIS AGREEMENT.  THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF WINSTON
& STRAWN LLP, 1700 K STREET NW, WASHINGTON, DC, AT 9:00 A.M. LOCAL TIME ON THE
FIFTH BUSINESS DAY FOLLOWING THE DATE UPON WHICH ALL OF THE CONDITIONS PRECEDENT
SET FORTH IN ARTICLES IX AND X OF THIS AGREEMENT (OTHER THAN THOSE THAT ARE TO
BE

13


--------------------------------------------------------------------------------





SATISFIED AT CLOSING) ARE SATISFIED OR WAIVED BY THE APPROPRIATE PARTY HERETO,
SUBJECT TO ARTICLE XI OF THIS AGREEMENT, OR AT SUCH OTHER PLACE AND TIME OR ON
SUCH OTHER DATE AS IS MUTUALLY AGREED TO IN WRITING BY SELLER AND PURCHASER
(“CLOSING DATE”).  THE CLOSING SHALL BE EFFECTIVE AS OF THE EFFECTIVE TIME.


3.02         CLOSING DELIVERIES BY SELLER.  AT THE CLOSING, THE SELLER SHALL
DELIVER TO THE PURCHASER:


(A)           WITH RESPECT TO THE PURCHASED ASSETS RELATED TO THE FACILITY, A
GENERAL WARRANTY DEED FOR ALL REAL PROPERTY, INCLUDING AN ASSIGNMENT WITH
GENERAL WARRANTY COVENANTS OF ALL OF THE EASEMENTS UPON WHICH THE GAS FEEDER
LINE IS SITUATED;


(B)           WITH RESPECT TO THE PURCHASED ASSETS RELATED TO THE FACILITY, ALL
SUCH BILLS OF SALE, LEASE ASSIGNMENTS, TRADEMARK ASSIGNMENTS, COPYRIGHT
ASSIGNMENTS, PATENT ASSIGNMENTS, CONTRACT ASSIGNMENTS AND OTHER DOCUMENTS AND
INSTRUMENTS OF SALE, ASSIGNMENT, CONVEYANCE AND TRANSFER, AS THE PURCHASER OR
ITS COUNSEL MAY DEEM NECESSARY OR DESIRABLE;


(C)           CERTIFIED COPIES OF MINUTES OR UNANIMOUS WRITTEN CONSENTS OF THE
BOARD OF DIRECTORS AND IF REQUIRED, THE MEMBERS AND/OR MANAGERS OF THE SELLER
APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


(D)           A CERTIFICATE, DATED THE CLOSING DATE, EXECUTED BY THE APPROPRIATE
OFFICERS OF THE SELLER, REQUIRED BY SECTION 9.02 OF THIS AGREEMENT;


(E)           A NON-FOREIGN AFFIDAVIT DATED AS OF THE CLOSING DATE, SWORN UNDER
PENALTY OF PERJURY AND IN FORM AND SUBSTANCE REQUIRED UNDER THE TREASURY
REGULATIONS ISSUED PURSUANT TO CODE §1445 STATING THAT TARGET IS NOT A “FOREIGN
PERSON” AS DEFINED IN CODE §1445 (THE “FIRPTA AFFIDAVIT”);


(F)            A CERTIFICATE FROM THE SECRETARY OF STATE OF THE SELLER’S STATE
OF FORMATION CERTIFYING AS TO SELLER’S EXISTENCE AND GOOD STANDING CERTIFICATES
OF SELLER TO THE EXTENT PROVIDED UNDER THE LAWS OF ITS STATE OF FORMATION AND
THE STATES IN WHICH THE FACILITY IS LOCATED;


(G)           A REAFFIRMATION OF THE PARENT GUARANTY EXECUTED BY THE GUARANTOR
HEREUNDER IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER;


(H)           A COPY OF THE DATA ROOM CONTENTS ON CD; AND


(I)            SUCH OTHER DOCUMENTS AS THE PURCHASER OR ITS COUNSEL MAY
REASONABLY REQUEST TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, INCLUDING THE
DOCUMENTS TO BE DELIVERED PURSUANT TO ARTICLE IX OF THIS AGREEMENT.

14


--------------------------------------------------------------------------------




The items described in clause (x) of the definition of Purchased Assets shall be
delivered to Purchaser’s offices in Columbus, Ohio or to the Facility and shall
include a general directory of contents and their location.


3.03         CLOSING DELIVERIES BY PURCHASER.  AT THE CLOSING, THE PURCHASER
SHALL DELIVER TO THE SELLER:


(A)           THE PURCHASE PRICE, SUBJECT TO PRORATION AND OTHER ADJUSTMENTS AND
CREDITS AS HEREIN PROVIDED;


(B)           CERTIFIED COPIES OF MINUTES OR UNANIMOUS WRITTEN CONSENTS OF THE
BOARD OF DIRECTORS, AND IF REQUIRED, THE STOCKHOLDERS OF THE PURCHASER APPROVING
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT;


(C)           THE CERTIFICATE, DATED THE CLOSING DATE, EXECUTED BY THE
APPROPRIATE OFFICER OF THE PURCHASER, REQUIRED BY SECTION 10.02 OF THIS
AGREEMENT;


(D)           AN ASSUMPTION AGREEMENT EXECUTED BY THE PURCHASER OR THE
PURCHASER’S DESIGNEE REFLECTING THE ASSUMPTION OF THE LIABILITIES SET FORTH IN
SECTION 2.03(A) OF THIS AGREEMENT, IN THE FORM ATTACHED HERETO AS EXHIBIT E (THE
“ASSUMPTION AGREEMENT”);


(E)           A CERTIFICATE FROM THE SECRETARY OF STATE OF THE PURCHASER’S STATE
OF FORMATION AND THAT OF EACH OF PURCHASER’S DESIGNEES CERTIFYING AS TO SUCH
ENTITY’S EXISTENCE AND GOOD STANDING CERTIFICATES OF SUCH ENTITY TO THE EXTENT
PROVIDED UNDER THE LAWS OF ITS STATE OF FORMATION AND THE STATES IN WHICH THE
FACILITY IS LOCATED;


(F)            OHIO DIRECT PAY PERMIT;


(G)           THE MICROWAVE TOWER AND SUBSTATION EASEMENT AGREEMENT EXECUTED BY
PURCHASER; AND


(H)           SUCH OTHER DOCUMENTS AS THE SELLER OR ITS COUNSEL MAY REASONABLY
REQUEST TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, INCLUDING THE DOCUMENTS TO
BE DELIVERED PURSUANT TO ARTICLE X OF THIS AGREEMENT.


3.04         COOPERATION.  SUBJECT TO THE PROVISIONS OF SECTION 4.04, THE SELLER
AND THE PURCHASER SHALL, ON REQUEST, ON AND AFTER THE CLOSING DATE, COOPERATE
WITH ONE ANOTHER BY

15


--------------------------------------------------------------------------------





FURNISHING ANY ADDITIONAL INFORMATION, EXECUTING AND DELIVERING ANY ADDITIONAL
DOCUMENTS AND/OR INSTRUMENTS AND DOING ANY AND ALL SUCH OTHER THINGS AS MAY BE
REASONABLY REQUIRED BY THE PARTIES OR THEIR COUNSEL TO CONSUMMATE OR OTHERWISE
IMPLEMENT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


ARTICLE IV


PRE-CLOSING FILINGS


4.01         GOVERNMENT APPROVALS; CONSENTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND APPLICABLE LAW, PRIOR TO THE CLOSING EACH PARTY
SHALL, AT ITS OWN EXPENSE, USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE OR
CAUSE TO BE TAKEN ALL ACTIONS NECESSARY, PROPER, OR ADVISABLE, INCLUDING ALL
POSSIBLE APPEALS, TO OBTAIN SUCH PARTY’S GOVERNMENTAL APPROVALS AND ALL OTHER
NECESSARY OR APPROPRIATE FILINGS, REGISTRATIONS, CONSENTS, APPROVALS,
CERTIFICATIONS, DETERMINATIONS, AUTHORIZATIONS, OR WAIVERS (INCLUDING THE
TRANSFER OR RE-ISSUANCE OF PERMITS) REQUIRED IN ORDER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS
NECESSARY TO COMPLY WITH THE TERMS UPON WHICH ANY OF THE SAME ARE GRANTED.  THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NO FILINGS WITH THE PUBLIC UTILITIES
COMMISSION OF OHIO HAVE BEEN MADE, NOR ARE THEY REQUIRED OR INTENDED TO BE MADE,
NOR ARE SUCH FILINGS A CONDITION PRECEDENT TO THE CLOSING.


4.02         HSR AND OTHER FILINGS.  WITHOUT LIMITATION OF THE FOREGOING, EACH
PARTY UNDERTAKES AND AGREES TO (I) FILE (AND EACH PARTY AGREES TO CAUSE ANY
PERSON THAT MAY BE DEEMED TO BE THE ULTIMATE PARENT ENTITY OR OTHERWISE TO
CONTROL SUCH PARTY TO FILE, IF SUCH FILING IS REQUIRED BY APPLICABLE LAW) AS
SOON AS PRACTICABLE FOLLOWING THE DATE HEREOF, A NOTIFICATION AND REPORT FORM
UNDER THE HSR ACT WITH THE FTC AND THE ANTITRUST DIVISION OF THE DOJ (THE FILING
FEES PAYABLE IN CONNECTION THEREWITH TO BE PAID BY PURCHASER); (II) SUBJECT TO
THE ALLOCATION OF RESPONSIBILITY SET FORTH IN SECTION 4.03, FILE AS SOON AS
PRACTICABLE AFTER THE DATE HEREOF ANY FORMS OR REPORTS REQUIRED BY FERC AND ANY
APPLICABLE STATE OR LOCAL GOVERNMENT PUBLIC UTILITY REGULATORY BODIES; (III)
SUBMIT AS SOON AS PRACTICABLE AFTER THE DATE HEREOF A REQUEST FOR EACH OTHER
GOVERNMENTAL APPROVAL TO BE SOUGHT BY THAT PARTY; (IV) FILE AS SOON AS
PRACTICABLE ANY FORM OR REPORT REQUIRED BY ANY OTHER GOVERNMENTAL AUTHORITY
RELATING TO ANTITRUST, COMPETITION, TRADE, TAX, OR ENERGY OR UTILITY REGULATION
MATTERS; AND (V) SUBJECT TO SECTION 4.05, TAKE ANY ACTION AND AGREE TO ANY
UNDERTAKING NECESSARY TO RECEIVE ANY CLEARANCE OR APPROVAL REQUIRED BY ANY
GOVERNMENTAL AUTHORITY OR APPLICABLE LAW, IN EACH CASE, WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY SHALL (AND SHALL CAUSE ANY SUCH
PARENT ENTITY TO) (VI) RESPOND AS PROMPTLY AS PRACTICABLE TO ANY INQUIRIES OR
REQUESTS RECEIVED FROM ANY GOVERNMENTAL AUTHORITY FOR ADDITIONAL INFORMATION OR
DOCUMENTATION; AND (VII) NOT EXTEND ANY WAITING PERIOD UNDER THE HSR ACT OR
ENTER INTO ANY AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY NOT TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT WITH THE PRIOR CONSENT OF THE OTHER
PARTY.

16


--------------------------------------------------------------------------------





4.03         FERC REGULATORY FILING.


(A)           THE PURCHASER SHALL HAVE PRIMARY RESPONSIBILITY FOR THE
PREPARATION AND FILING OF THE REGULATORY FILING(S) TO BE MADE TO FERC REQUESTING
APPROVAL UNDER SECTION 203 (AND SECTION 205, IF NECESSARY) OF THE FEDERAL POWER
ACT (THE “FERC REGULATORY FILING”).  UPON THE REQUEST OF THE PURCHASER, THE
SELLER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH THE
PURCHASER TO PREPARE AND FILE THE FERC REGULATORY FILING.


(B)           THE PURCHASER AND THE SELLER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO FILE AS SOON AS PRACTICABLE AFTER THE DATE HEREOF THE FERC REGULATORY
FILING, AND EXECUTE ALL AGREEMENTS AND DOCUMENTS, IN EACH CASE, TO OBTAIN AS
PROMPTLY AS PRACTICABLE APPROVAL UNDER SECTION 203 (AND SECTION 205, IF
NECESSARY) OF THE FEDERAL POWER ACT.  THE PURCHASER AND THE SELLER SHALL ACT
DILIGENTLY, AND SHALL COORDINATE IN COMPLETING AND SUBMITTING THE FERC
REGULATORY FILING.  THE PURCHASER AND THE SELLER SHALL EACH HAVE THE RIGHT TO
REVIEW AND APPROVE (WHICH SUCH APPROVAL SHALL NOT BE UNREASONABLY DELAYED OR
WITHHELD) IN ADVANCE ALL OF THE INFORMATION RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WHICH APPEARS IN THE FERC REGULATORY FILING.  THE
PURCHASER AND THE SELLER AGREE THAT ALL TELEPHONIC CALLS AND MEETINGS WITH THE
FERC REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
CONDUCTED BY THE PURCHASER AND THE SELLER JOINTLY.


4.04         COOPERATION IN REGULATORY REVIEW PROCESS.  EACH PARTY SHALL CONSULT
AND COOPERATE IN THE REGULATORY REVIEW PROCESS.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, EACH PARTY AGREES NOT TO OPPOSE, OBSTRUCT, OR
OTHERWISE INTERFERE WITH, IN ANY MANNER WHATSOEVER, THE EFFORTS OF THE OTHER
PARTY TO OBTAIN SUCH PARTY’S GOVERNMENTAL APPROVALS AND ALL OTHER CLEARANCE OR
APPROVAL REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR APPLICABLE LAW WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED HEREBY.


4.05         CONDITIONS OR LIMITATIONS.  NOTHING IN THIS AGREEMENT WILL REQUIRE
ANY PARTY TO ACCEPT ANY CONDITION TO, LIMITATION ON, OR OTHER TERM CONCERNING
THE GRANT OF ANY GOVERNMENTAL APPROVAL IF SUCH CONDITION, LIMITATION, OR OTHER
TERM, ALONE OR IN THE AGGREGATE WITH OTHER SUCH CONDITIONS, LIMITATIONS, OR
OTHER TERMS WOULD (I) REQUIRE THE DISPOSITION BY PURCHASER OF ANY MATERIAL
ASSET(S); (II) HAVE A MATERIAL ADVERSE EFFECT ON EITHER PARTY OR ANY OF ITS
AFFILIATES IN ITS ACQUISITION, OWNERSHIP, USE, OPERATION, OR DISPOSITION OF ANY
PROPERTY OTHER THAN THE PURCHASED ASSETS; OR (III) WOULD MATERIALLY CHANGE OR
IMPAIR THE COMMERCIAL EXPECTATION OF THE PURCHASER WITH RESPECT TO THE SALE OR
TRANSMISSION OF POWER FROM THE FACILITY.


4.06         PJM NOTIFICATION OF SALE AND SCHEDULING AND BIDDING FOR DAY OF
CLOSING.


(A)           SELLER AND PURCHASER SHALL COOPERATE IN THE TRANSFER OF THE
FACILITY FROM SELLER’S ACCOUNT WITH PJM TO PURCHASER’S ACCOUNT WITH PJM WHICH
COOPERATION SHALL INCLUDE THE TRANSFER OF OWNERSHIP OF THE FACILITY ON THE
CLOSING DATE AND THE ALLOCATION OF COSTS AND REVENUES RELATED TO THE FACILITY
FOR THE CLOSING DATE.  SELLER HAS PROVIDED TO OR SHALL PROVIDE TO PURCHASER AS
OF THE CLOSING DATE ACCESS TO ALL HISTORICAL GADS DATA RELATED TO THE FACILITY.

17


--------------------------------------------------------------------------------





(B)           FOR ANY FACILITY BIDS SUBMITTED TO PJM THAT WILL BE EFFECTIVE ON
THE CLOSING DATE, SELLER AGREES TO BID THE FACILITY UNITS IN ACCORDANCE WITH THE
FOLLOWING GUIDELINES:

(I)            AT THE SELLER’S CALCULATED MAXIMUM ALLOWABLE COST PURSUANT TO PJM
MANUAL 15 - COST DEVELOPMENT GUIDELINE (OR SUCH OTHER GUIDELINE THAT MAY REPLACE
THE PJM MANUAL 15 – COST DEVELOPMENT GUIDELINE) FOR THE UNITS AT THE FACILITY
PLUS THE ALLOWABLE 10% MARKUP, AND

(II)           USING A DELIVERED GAS PRICE EQUIVALENT TO THE INTERCONTINENTAL
EXCHANGE (“ICE”) “TCO POOL” HIGH TRADE/SETTLEMENT (AS DETERMINED BY SELLER IN
ITS DISCRETION) FOR A GAS FLOW DAY THAT COINCIDES WITH THE CLOSING DATE PLUS THE
APPLICABLE ADDERS FOR PIPELINE FUEL, TRANSPORTATION, STORAGE/BALANCING, AND
OTHER ADDERS DEEMED APPROPRIATE BY SELLER TO DELIVER FUEL TO THE FACILITY.


ARTICLE V


COVENANTS


5.01         DUE DILIGENCE REVIEW.  PENDING CLOSING, THE SELLER SHALL AT ALL
REASONABLE TIMES AND UPON REASONABLE PRIOR NOTICE MAKE THE FACILITY, PROPERTIES,
ASSETS, BOOKS AND RECORDS, AND INVOLVED PERSONNEL PERTAINING TO THE PURCHASED
ASSETS AVAILABLE FOR EXAMINATION, INSPECTION AND REVIEW BY THE PURCHASER AND ITS
LENDERS, AGENTS AND REPRESENTATIVES; PROVIDED, HOWEVER, PURCHASER’S INSPECTIONS
AND EXAMINATIONS SHALL NOT UNREASONABLY DISRUPT THE NORMAL OPERATIONS OF THE
FACILITY AND ANY INTERVIEW BY THE PURCHASER OF SUCH INVOLVED PERSONNEL SHALL
REQUIRE THE PRIOR WRITTEN APPROVAL OF THE SELLER.  NEITHER THE REPRESENTATIONS
AND WARRANTIES OF SELLER, NOR THE INDEMNIFICATION OBLIGATIONS OF SELLER, SHALL
BE AFFECTED, QUALIFIED, MODIFIED OR DEEMED WAIVED BY REASON OF THE PURCHASER’S
EXERCISE OR FAILURE TO EXERCISE ITS RIGHTS UNDER THIS SECTION.


5.02         PENDING CLOSING.  PENDING THE CLOSING, AND UNLESS OTHERWISE
CONSENTED TO BY THE PURCHASER IN WRITING, THE SELLER SHALL:


(A)           CONDUCT AND CARRY OUT OPERATIONS AT THE FACILITY CONSISTENT WITH
GOOD UTILITY PRACTICES AND, IN ALL EVENTS, MAINTAIN THE PURCHASED ASSETS IN THE
SAME CONDITION IN ALL MATERIAL RESPECTS AS EXISTED ON JULY 31, 2006;

(b)           not sell, lease, mortgage, pledge or otherwise dispose of any of
the Purchased Assets or other material properties or assets of or in connection
with the Facility, except for tangible personal property purchased, sold or
otherwise disposed of in the ordinary course and the disposal of which does not
materially impair the value or the utility of the Purchased Assets;

18


--------------------------------------------------------------------------------



(C)           EXCEPT AS SET FORTH ON SCHEDULE 5.02(C), NOT ENTER INTO, OR BECOME
OBLIGATED UNDER, ANY LEASE, CONTRACT, AGREEMENT OR COMMITMENT WITH RESPECT TO
THE FACILITY, PROPERTIES OR INVENTORY THAT CANNOT BE TERMINATED BY SELLER
WITHOUT PENALTY AT OR BEFORE CLOSING;


(D)           NOT MATERIALLY CHANGE, AMEND, OR OTHERWISE MODIFY OR TERMINATE ANY
PURCHASED CONTRACT;


(E)           MAINTAIN IN FULL FORCE AND EFFECT WITH RESPECT TO THE FACILITY,
PROPERTIES AND INVENTORY, POLICIES OF INSURANCE OF THE SAME TYPE, CHARACTER AND
COVERAGE AS THE POLICIES CURRENTLY CARRIED AND DESCRIBED IN SCHEDULE 7.07;


(F)            IF A SPARE PART SET FORTH ON SCHEDULE IA AND WORTH MORE THAN
$50,000 IS USED OR REMOVED FROM THE INVENTORY OF SPARE PARTS, REPLACE SUCH SPARE
PART WITH ITS EQUIVALENT BEFORE CLOSING;


(G)           USE INVENTORY AND SPARE PARTS COMPRISING PART OF THE PURCHASED
ASSETS ONLY IN CONNECTION WITH THE FACILITY, IN THE ORDINARY COURSE OF BUSINESS,
AND IN ACCORDANCE WITH GOOD UTILITY PRACTICE;


(H)           NOT ENTER INTO ANY LABOR OR COLLECTIVE BARGAINING AGREEMENT WITH
EMPLOYEES AT THE FACILITY;


(I)            NOT ENTER INTO, MODIFY, OR RENEW ANY CONTRACT WITH RESPECT TO THE
SALE OF ELECTRIC POWER OR ANCILLARY SERVICES FROM THE FACILITY THAT WILL CALL
FOR THE DELIVERY OF ELECTRIC POWER OR ANCILLARY SERVICES AFTER THE CLOSING; OR


(J)            NOT AGREE TO DO ANY OF THE ITEMS PROHIBITED BY SECTION 5.02(B),
(C), (D), (E) (F), (G), (H), OR (I).


5.03         CONSENTS.  PENDING THE CLOSING DATE, THE PARTIES SHALL PROCEED WITH
ALL REASONABLE DILIGENCE AND USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE
WRITTEN CONSENTS, AUTHORIZATIONS OR APPROVALS REQUIRED FOR THE CONSUMMATION OF
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING THE ASSIGNMENT AND
ASSUMPTION OF THE PURCHASED CONTRACTS); PROVIDED, HOWEVER, NEITHER PARTY SHALL
HAVE ANY OBLIGATION TO PAY ANY THIRD PERSON A FEE TO OBTAIN ANY SUCH CONSENT,
AUTHORIZATION OR APPROVAL NOT ALREADY PROVIDED FOR BY THE APPLICABLE AGREEMENT
OR LAW.


5.04         ENVIRONMENTAL ASSESSMENTS.  PURCHASER SHALL HAVE THE RIGHT TO
OBTAIN, AT PURCHASER’S EXPENSE AND FROM ENVIRONMENTAL CONSULTANTS SELECTED BY
PURCHASER, ENVIRONMENTAL ASSESSMENTS OF ANY OF THE PROPERTIES AND ALL STRUCTURES
THEREON FOR THE PURPOSE OF DETERMINING WHETHER THERE EXISTS ANY HAZARDOUS
SUBSTANCE ON, ABOUT OR UNDERNEATH THE PROPERTIES OR ANY STRUCTURE THEREON OR
THEREUNDER, OR MIGRATING OR THREATENING TO MIGRATE FROM ANY OF THE PROPERTIES OR
ANY STRUCTURE THEREON OR THEREUNDER, OR ANY CONDITION, CIRCUMSTANCE, OR ACTIVITY
WHICH CONSTITUTES A VIOLATION OF OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL LAWS
(“PHASE I

19


--------------------------------------------------------------------------------





ENVIRONMENTAL SITE ASSESSMENT”).  PRIOR TO CLOSING, IF PURCHASER’S PHASE I
ENVIRONMENTAL SITE ASSESSMENT CONCLUDES THAT FURTHER INVESTIGATION IS WARRANTED,
PURCHASER SHALL PROVIDE TO SELLER A COPY OF THE PROPOSAL FOR A PHASE II
INVESTIGATION, WHICH SELLER MAY APPROVE IN ITS SOLE DISCRETION.  PURCHASER SHALL
PROVIDE SELLER COPIES OF ANY PHASE I OR PHASE II ENVIRONMENTAL SITE ASSESSMENT
REPORTS TO SELLER, UPON SELLER’S REQUEST.  SELLER SHALL PROVIDE TO PURCHASER AND
PURCHASER’S CONSULTANTS ACCESS TO THE FACILITY DURING NORMAL BUSINESS HOURS AND
UPON REASONABLE NOTICE.


5.05         NOTICE OF BREACH.  PENDING CLOSING, EACH PARTY SHALL PROVIDE NOTICE
TO THE OTHER PARTY WITHIN TEN (10) DAYS OF BECOMING AWARE OF ANY MATERIAL BREACH
OF (X) ANY REPRESENTATIONS OR WARRANTIES OF SUCH NOTIFYING PARTY CONTAINED IN
THIS AGREEMENT OR (Y) ANY OF THE COVENANTS OF SUCH NOTIFYING PARTY CONTAINED IN
THIS AGREEMENT.


5.06         WORKFORCE.  PENDING CLOSING AND SUBJECT TO SELLER’S PRIOR WRITTEN
CONSENT, PURCHASER MAY INTERVIEW SELLER’S EMPLOYEES WHO ARE EMPLOYED AT THE
FACILITY TO DETERMINE WHETHER PURCHASER WISHES TO MAKE OFFERS OF EMPLOYMENT TO
ANY SUCH EMPLOYEE(S); PROVIDED, HOWEVER, THAT TO THE EXTENT ANY SUCH EMPLOYEE
ACCEPTS AN OFFER OF EMPLOYMENT FROM PURCHASER (OR ANY OF ITS AFFILIATES OR
AGENTS), PURCHASER AGREES NOT TO PERMIT, OR TO CAUSE ITS AFFILIATES OR AGENTS
NOT TO PERMIT, SUCH EMPLOYEES TO COMMENCE EMPLOYMENT WITH PURCHASER (OR ANY OF
ITS AFFILIATES OR AGENTS) PRIOR TO THE CLOSING DATE.


5.07         COOPERATION.


(A)           EACH PARTY AGREES THAT AFTER THE CLOSING DATE IT WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH AND MAKE AVAILABLE TO THE
OTHER PARTY, UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS, BOOKS AND
RECORDS AND INFORMATION OF OR RELATING TO THE PURCHASED ASSETS AND OTHER MATTERS
RELEVANT TO THIS AGREEMENT WHICH ARE NECESSARY OR USEFUL IN CONNECTION WITH
PURCHASER’S OPERATION OR MAINTENANCE OF THE PURCHASED ASSETS, ANY PROCEEDING BY
A GOVERNMENTAL AUTHORITY, PREPARATION OF TAX RETURNS, OR ANY CLAIM BY OR AGAINST
A THIRD PARTY INVOLVING THE PURCHASED ASSETS (OTHER THAN IN CONNECTION WITH
DISPUTES BETWEEN THE PARTIES).  THE PARTY REQUESTING ANY SUCH BOOKS AND RECORDS,
INFORMATION, OR COOPERATION SHALL BEAR ALL OF THE OUT-OF-POCKET COSTS AND
EXPENSES OF THE OTHER PARTY REASONABLY INCURRED IN CONNECTION THEREWITH
(INCLUDING OUT-OF-POCKET EXPENSES TO THIRD PARTIES INCURRED BY ANY PARTY).


(B)           PURCHASER AND SELLER SHALL COOPERATE IN GOOD FAITH PENDING THE
CLOSING DATE TO INSURE THAT THERE IS NO INTERRUPTION IN PHONE OR ELECTRICAL
SERVICE TO THE FACILITY.


(C)           PURCHASER AND SELLER SHALL COOPERATE IN GOOD FAITH PENDING THE
CLOSING DATE TO PROVIDE TO PURCHASER THE BENEFITS REFERENCED IN THAT LETTER
DATED OCTOBER 10, 2003, FROM GENERAL ELECTRIC INTERNATIONAL, INC., PERTAINING TO
THE REPLACEMENT OF R-17 BLADES.


(D)           SELLER SHALL PROVIDE WRITTEN NOTICE TO COLUMBIA GAS TRANSMISSION
CORPORATION OF THE ASSIGNMENT (TO BE EFFECTIVE AS OF THE CLOSING) TO PURCHASER
OF SELLER’S INTEREST IN THE NTS SERVICE AGREEMENT DATED AS OF MAY 14, 2001, BY
AND BETWEEN COLUMBIA GAS

20


--------------------------------------------------------------------------------





TRANSMISSION CORPORATION AND SELLER, AS AMENDED, AND SHALL PROVIDE A COPY OF
SUCH WRITTEN NOTICE TO PURCHASER.


5.08         TAX MATTERS.  (A) EXCEPT AS PROVIDED IN CLAUSE (B) OF THIS SECTION
5.08 OR WITH RESPECT TO ITEMS INCLUDED IN PURCHASED ASSETS AS DESCRIBED IN
CLAUSE (VII) OF THE DEFINITION OF PURCHASED ASSETS, IN RESPECT OF TAXES ON OR
WITH RESPECT TO THE PURCHASED ASSETS, (I) WITH RESPECT TO A TAXABLE PERIOD, OR
PORTION THEREOF, THAT ENDS BEFORE OR AS OF THE CLOSING DATE, SELLER SHALL BE
LIABLE AND INDEMNIFY PURCHASER FOR ALL TAXES ARISING OUT OF OR RELATED TO A
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 7.14 OF
THIS AGREEMENT OR THE COVENANTS OF SELLER IN THIS ARTICLE V, AND (II) PURCHASER
SHALL BE LIABLE AND INDEMNIFY SELLER FOR ALL SUCH TAXES WITH RESPECT TO A
TAXABLE PERIOD, OR PORTION THEREOF, THAT BEGINS ON OR AFTER THE CLOSING DATE.

(b)  Ad valorem property Taxes imposed on or with respect to the Purchased
Assets for the Taxable Period that contains the Effective Time shall be prorated
between Seller and Purchaser based on their relative number of days of ownership
during the Taxable Period, with Seller being responsible for such prorated ad
valorem property Taxes for the period ending as of the end of the Closing Date
and Purchaser being responsible for such prorated ad valorem property Taxes for
the period after the Closing Date.  At the election of either party, the amount
to be paid by Purchaser at Closing shall be adjusted by an estimated proration
based on the previous year’s Taxes.  The amount of any post-Closing invoice for
pro-rated ad valorum property Taxes shall include an adjustment for any
settlement or closing of any Tax Proceeding related to the Enterprise Zone
Agreement and shall take into account any ad valorem property Taxes previously
pro-rated pursuant to this Section 5.08(b).  All amounts receivable or payable
between the parties under this Section 5.08(b) will be an adjustment to the
Purchase Price.

(c)  Any Tax return to be prepared pursuant to the provisions of this Section
5.08 shall be prepared in a manner consistent with practices followed in prior
years with respect to similar Tax returns and in compliance with the applicable
Law of each respective jurisdiction, except for changes required by changes in
applicable Law.   Purchaser shall not file an amended Tax Return relating to the
Purchased Assets for any period ending on or prior to the Closing Date without
the consent of Seller, which may be withheld in Seller’s reasonable discretion,
and Seller shall not file any Tax Return relating to the Purchased Assets for
any period ending after the Closing Date without the prior consent of Purchaser,
which may be withheld in Purchaser’s reasonable discretion.

(d)    Seller and Purchaser agree that the transaction pursuant to this
Agreement is not subject to Sales Tax in accordance with Title LVII, Chapter
5739 Sales Tax, Sec. 5739.02(B)(8) [Ohio Revised Code] (casual sale exemption)
and Title LVII, Chapter 5739 Sales Tax, Sec. 5739.02(B)(40) [Ohio Revised Code]
(sale to a provider of electricity).

(e)  Purchaser and Seller shall cooperate fully, and shall cause their
respective Affiliates to cooperate fully, as and to the extent reasonably
requested by either party, in

21


--------------------------------------------------------------------------------




connection with the filing of Tax returns and any audit, litigation,
examination, or other proceeding (“Tax Proceeding”) (including, but not limited
to, the Tax Proceedings regarding ad valorem property taxes and the Enterprise
Zone Agreement) with respect to Taxes of or relating to the Purchased Assets and
in connection with the filing of any application with any Taxing authority for
approval of the transfer or assignment of any item described in clause (vii) of
the definition of Purchased Assets.  Such cooperation shall include the
retention and (upon a party’s request) the provision of records and information
which are reasonably relevant to any such Tax return, Tax Proceeding, or
application and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.

(f)  Seller shall use good faith efforts to assist Purchaser in obtaining the
written approval of Pickaway County (and/or applicable governmental entity) in
the transfer of Seller’s Enterprise Zone Agreement to Purchaser: (i) in the
event that the Enterprise Zone Agreement is transferred to Purchaser and
pursuant to the provisions of this Section 5.08, Seller will take no position in
its Tax Proceedings that would have an adverse material effect upon Purchaser’s
enjoyment of the benefits of the transferred Enterprise Zone Agreement (provided
that in no event shall resolution of the Tax Proceedings by Seller for less than
the full amount of Seller’s claim be considered to materially adversely affect
Purchaser’s future tax benefits); and (ii) if Seller and Purchaser are unable to
obtain written approval of Pickaway County (and/or applicable governmental
entity) to transfer the Enterprise Zone Agreement to Purchaser, the Seller shall
be responsible for all obligations (but in no event including property taxes for
periods after the Closing) with respect to the Enterprise Zone Agreement, the
Compensation Agreement and, the Tax Incentive Donation Agreement until each
agreement expires or is otherwise cancelled or voided.  Notwithstanding anything
in this Agreement to the contrary, neither the assignment of the Enterprise Zone
Agreement nor Purchaser’s entry into any replacement agreement shall be a
condition precedent to the obligations of either party under this Agreement.  In
the event that the Enterprise Zone Agreement is transferred to Purchaser but the
Tax Proceedings (and any appeals) regarding the Enterprise Zone Agreement fail
such that any one or more CT Units is excluded from the Enterprise Zone
Agreement, Purchaser shall be responsible for any and all payments required in
connection with the Compensation Agreement for periods after Closing based upon
the total number of CT Units covered by the Enterprise Zone Agreement until such
time as the Compensation Agreement expires or is otherwise cancelled or voided.

(g)  Seller shall notify Purchaser within 30 days of Seller’s receipt of notice
of a Tax Proceeding related to the Purchased Assets or to Seller but only if the
Tax Proceeding could reasonably be expected to affect Purchaser’s ownership or
operation of the Purchased Assets after the Closing or result in the imposition
of any Tax for which Purchaser is responsible.  Purchaser, at its expense, shall
have the right to control the defense and settlement of any such Tax proceeding.

(h)  Except with respect to items included in Purchased Assets as described in
clause (vii) of the definition thereof, Seller shall be entitled to any refunds
or credits for any

22


--------------------------------------------------------------------------------




Taxes relating to the Purchased Assets for periods ending prior to or as of the
Closing Date, and Purchaser shall be entitled to any refunds or credits for any
Taxes relating to the Purchased Assets for periods on and after the Closing
Date.  Any party receiving a refund or the right to a credit to which the other
party is entitled shall immediately notify the party so entitled and remit the
refund or the value of the credit, as the case may be, within thirty (30) days
of receipt of such refund or entitlement to the credit.

(i)  Subject to Section 2.04, Seller shall file all Tax returns required to be
filed to report Transfer Taxes imposed on or with respect to the transactions
contemplated hereby, shall solely be liable for and shall pay all such Transfer
Taxes, and shall indemnify, defend and hold harmless Purchaser and its
Affiliates from and against any and all liability for the payment of such
Transfer Taxes and the filing of such Tax returns.


5.09         MARKET POWER STUDY.  PURCHASER SHALL HAVE THE RIGHT TO OBTAIN, AT
PURCHASER’S SOLE EXPENSE AND FROM A CONSULTANT SELECTED BY PURCHASER, A MARKET
POWER STUDY FOR PURPOSES OF DETERMINING WHETHER THERE EXIST ANY ISSUES
CONCERNING MARKET POWER OR THE NEED TO MITIGATE SUCH MARKET POWER IN CONNECTION
WITH PURCHASER’S ACQUISITION OF THE FACILITY.


5.10         MICROWAVE TOWER AND SUBSTATION EASEMENT AGREEMENT.  PURCHASER SHALL
ENTER INTO THE MICROWAVE TOWER AND SUBSTATION EASEMENT AGREEMENT WITH DP&L.


ARTICLE VI


TITLE AND SURVEY


6.01         PRE-CLOSING TITLE POLICY AND SURVEY DELIVERY.  NO MORE THAN THIRTY
(30) DAYS AFTER THE DATE HEREOF, THE SELLER SHALL OBTAIN AND DELIVER TO THE
PURCHASER:


(A)           WITH RESPECT TO THE PROPERTIES, AN OWNER’S PRELIMINARY TITLE
REPORT COVERING A DATE SUBSEQUENT TO THE DATE HEREOF, ISSUED BY A TITLE
INSURANCE COMPANY REASONABLY ACCEPTABLE TO THE PURCHASER, WHICH PRELIMINARY
REPORT SHALL CONTAIN A COMMITMENT OF SUCH TITLE INSURANCE COMPANY TO (I) ISSUE
AN OWNER’S TITLE INSURANCE POLICY (THE “TITLE POLICY”) ON ALTA 1990 OWNER’S FORM
B INSURING THE PURCHASER AS TO THE FEE SIMPLE TITLE OR OTHER APPLICABLE ESTATE
IN EACH PARCEL COMPRISING THE PROPERTIES, AND THE GRANTEE’S RIGHTS SET FORTH IN
THE EASEMENTS UPON WHICH THE GAS FEEDER LINE IS SITUATED,  IN AN AMOUNT SET
FORTH IN SCHEDULE 6.01 AND SUBJECT ONLY TO, (A) PERMITTED EXCEPTIONS, (B) SUCH
OTHER MINOR ENCUMBRANCES OR IMPERFECTIONS, IF ANY, WHICH ARE NOT SUBSTANTIAL IN
NATURE OR AMOUNT AND WHICH DO NOT DETRACT FROM THE VALUE OR UTILITY OF THE
PURCHASED ASSETS; AND (C) SUCH OTHER MATTERS AS ARE DISCLOSED IN SCHEDULE 6.01
OR CONSENTED TO IN WRITING BY THE PURCHASER, INCLUDING THE MICROWAVE TOWER AND
SUBSTATION EASEMENT AGREEMENT (CLAUSES (A), (B) AND (C) ARE COLLECTIVELY
REFERRED TO AS “PERMITTED REAL ESTATE EXCEPTIONS”), TOGETHER WITH A TRUE,
CORRECT, AND LEGIBLE COPY OF EACH DOCUMENT REFERRED TO IN THE COMMITMENT; AND
(II) GUARANTEE THAT EACH SUCH PARCEL OF REAL ESTATE ADJOINS A PUBLIC ROAD OR
HIGHWAY AND THAT ENTRANCE TO AND EXIT FROM SUCH PREMISES MAY BE HAD VIA SUCH
PUBLIC ROAD OR HIGHWAY; AND

23


--------------------------------------------------------------------------------





(B)           A CURRENT AS-BUILT SURVEY AND METES AND BOUNDS DESCRIPTION OF THE
PROPERTIES PREPARED BY A REGISTERED LAND SURVEYOR OR ENGINEER, DULY LICENSED IN
THE APPLICABLE STATE (I) IN ACCORDANCE WITH THE “MINIMUM STANDARD DETAIL
REQUIREMENTS FOR ALTA/ACSM LAND TITLE SURVEYS”, JOINTLY ESTABLISHED AND ADOPTED
BY ALTA, ACSM AND NSPS IN 1999, AND INCLUDING ITEMS 1-4, 6, 7(A), 8-10, 11(A)
AND (B), AND 14-16 OF TABLE A THEREOF, AND (II) PURSUANT TO THE ACCURACY
STANDARDS (AS ADOPTED BY ALTA, NSPS AND ACSM AND IN EFFECT ON THE DATE THEREOF),
WITH SURVEY MEASUREMENTS MADE IN ACCORDANCE WITH THE “MINIMUM ANGLE DISTANCE AND
CLOSURE REQUIREMENTS FOR SURVEY MEASUREMENTS WHICH CONTROL LAND BOUNDARIES FOR
ALTA/ACSM LAND TITLE SURVEYS” (THE “SURVEY”).


(C)           NO LATER THAN FIFTEEN (15) DAYS AFTER PURCHASER HAS RECEIVED THE
LAST OF THE TITLE REPORT AND COMMITMENT (AND COPIES OF REFERENCED DOCUMENTS) AND
THE SURVEY, PURCHASER SHALL PROVIDE A WRITTEN NOTICE (“OBJECTION NOTICE”) TO
SELLER OF ANY MATERIAL DEFECTS OR EXCEPTIONS DISCLOSED BY THE COMMITMENT, ANY
SECURED TRANSACTION SEARCH UNDERTAKEN BY PURCHASER, OR SURVEY THAT IS NOT A
PERMITTED REAL ESTATE EXCEPTION.  PURCHASER SHALL BE DEEMED TO HAVE ACCEPTED ALL
DEFECTS AND EXCEPTIONS DISCLOSED BY THE COMMITMENT, ANY SECURED TRANSACTION
SEARCH UNDERTAKEN BY PURCHASER, AND SURVEY TO WHICH PURCHASER DOES NOT OBJECT IN
A TIMELY OBJECTION NOTICE, AND SUCH ACCEPTED DEFECTS AND EXCEPTIONS SHALL BE
DEEMED TO BE PERMITTED REAL ESTATE EXCEPTIONS HEREUNDER.  SELLER SHALL HAVE
THIRTY (30) DAYS (THE “CURE PERIOD”) FROM RECEIPT OF THE OBJECTION NOTICE TO
CURE ANY DEFECT OR EXCEPTION WHICH IS THE SUBJECT OF AN OBJECTION NOTICE,
FAILING WHICH PURCHASER SHALL HAVE THE OPTION TO EITHER (I) TERMINATE THIS
AGREEMENT AS PROVIDED IN SECTION 11.01 BY GIVING WRITTEN NOTICE TO SELLER NO
LATER THAN FIFTEEN (15) DAYS FOLLOWING THE EXPIRATION OF THE CURE PERIOD OR (II)
BE DEEMED TO HAVE ACCEPTED THE PROPERTIES SUBJECT TO ALL SUCH UNCURED DEFECTS
AND EXCEPTIONS DISCLOSED BY THE COMMITMENT, ANY SECURED TRANSACTION SEARCH
UNDERTAKEN BY THE PURCHASER, OR SURVEY, ALL OF WHICH SHALL BE PERMITTED REAL
ESTATE EXCEPTIONS HEREUNDER.


(D)           THE COSTS AND EXPENSES OF THE TITLE REPORT, THE TITLE POLICY AND
ALL ENDORSEMENTS, AND THE SURVEY SHALL BE BORNE BY PURCHASER, WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT ARE CONSUMMATED.  ALL COSTS AND
EXPENSES INCURRED BY SELLER IN RESPONSE TO ANY OBJECTION NOTICE SHALL BE BORNE
BY SELLER.


ARTICLE VII


WARRANTIES AND REPRESENTATIONS OF THE SELLER

The Seller warrants and represents to the Purchaser as follows:


7.01         ORGANIZATION AND GOOD STANDING.  THE SELLER IS A LIMITED LIABILITY
COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF OHIO.  SELLER IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION WHERE SUCH QUALIFICATION IS NECESSARY, EXCEPT
WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING COULD NOT REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR IMPAIR THE SELLER’S ABILITY TO

24


--------------------------------------------------------------------------------





PERFORM ITS OBLIGATIONS HEREUNDER IN ANY MATERIAL RESPECT.


7.02         AUTHORITY.  THE SELLER HAS THE RIGHT AND POWER TO ENTER INTO, AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; AND HAS TAKEN ALL REQUISITE ACTION
TO AUTHORIZE ITS EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT; AND THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE SELLER AND IS BINDING UPON, AND
ENFORCEABLE AGAINST, THE SELLER IN ACCORDANCE WITH ITS TERMS; EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
BY GENERAL PRINCIPLES OF EQUITY (WHETHER APPLIED IN A PROCEEDING AT LAW OR IN
EQUITY).


7.03         NO VIOLATIONS AND CONSENTS.  (A)  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE SELLER DOES NOT AND WILL NOT, AFTER THE
GIVING OF NOTICE, OR THE LAPSE OF TIME, OR OTHERWISE, (I) CONFLICT WITH, RESULT
IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER, THE CERTIFICATE OF FORMATION OR
OPERATING AGREEMENT OF THE SELLER OR ANY OF ITS AFFILIATES OR ANY LAW OR ANY
PURCHASED CONTRACT; (II) RESULT IN THE CREATION OF ANY LIEN UPON ANY OF THE
PURCHASED ASSETS; (III) TERMINATE, AMEND OR MODIFY, OR GIVE ANY PARTY THE RIGHT
TO TERMINATE, AMEND, MODIFY, ABANDON, OR REFUSE TO PERFORM, ANY PURCHASED
CONTRACT; (IV) ACCELERATE OR MODIFY, OR GIVE ANY PARTY THE RIGHT TO ACCELERATE
OR MODIFY, THE TIME WITHIN WHICH, OR THE TERMS UNDER WHICH, ANY DUTIES OR
OBLIGATIONS ARE TO BE PERFORMED BY SELLER OR ANY OF ITS AFFILIATES, OR ANY
RIGHTS OR BENEFITS ARE TO BE RECEIVED BY ANY PERSON, UNDER ANY PURCHASED
CONTRACT; OR (V) VIOLATE OR RESULT IN A DEFAULT (OR GIVE RISE TO ANY RIGHT OF
TERMINATION, SUSPENSION, MODIFICATION, CANCELLATION, OR ACCELERATION) IN ANY
MATERIAL RESPECT UNDER ANY OTHER INDEBTEDNESS OR OBLIGATION, LEASE, CONTRACT,
OTHER AGREEMENT, COMMITMENT, INDENTURE, MORTGAGE, DEED OF TRUST, OR OTHER
INSTRUMENT, DOCUMENT, OR ARRANGEMENT TO WHICH SELLER OR ANY OF ITS AFFILIATES IS
A PARTY OR BY WHICH ANY OF THE PURCHASED ASSETS IS BOUND.


(B)           THE EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT DOES NOT,
AND THE PERFORMANCE BY SELLER OR ANY OF ITS AFFILIATES OF ITS OBLIGATIONS
HEREUNDER WILL NOT, REQUIRE SELLER OR ANY OF ITS AFFILIATES TO OBTAIN ANY
CONSENT, APPROVAL, AUTHORIZATION OR OTHER ACTION OF, OR MAKE ANY FILING WITH OR
GIVE ANY NOTICE TO, ANY GOVERNMENTAL AUTHORITY, EXCEPT (A) AS DISCLOSED IN
SCHEDULE 7.03, (B) PURSUANT TO THE APPLICABLE REQUIREMENTS OF THE HSR ACT, (C)
WHERE FAILURE TO OBTAIN SUCH CONSENTS, APPROVALS, AUTHORIZATIONS OR ACTIONS,
MAKE SUCH FILINGS OR GIVE SUCH NOTICES WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
OR IMPAIR THE SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER IN ANY
MATERIAL RESPECT AND (D) AS MAY BE NECESSARY AS A RESULT OF ANY FACTS OR
CIRCUMSTANCES RELATING SOLELY TO PURCHASER.


7.04         BROKERS.  EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 7.04, NEITHER
THIS AGREEMENT NOR THE SALE OF THE PURCHASED ASSETS OR ANY OTHER TRANSACTION
CONTEMPLATED BY THIS AGREEMENT WAS INDUCED OR PROCURED THROUGH ANY PERSON ACTING
ON BEHALF OF, OR REPRESENTING, THE SELLER OR ANY OF ITS AFFILIATES AS BROKER,
FINDER, INVESTMENT BANKER, FINANCIAL ADVISOR OR IN ANY SIMILAR CAPACITY.

25


--------------------------------------------------------------------------------





7.05         REQUIRED ASSETS.  EXCEPT FOR THE ITEMS SET FORTH ON SCHEDULE 7.05
AND THE RETAINED ASSETS, ALL OF THE MATERIAL RIGHTS, PROPERTIES AND ASSETS
REQUIRED BY THE SELLER IN CONNECTION WITH THE OWNERSHIP, OPERATION, MAINTENANCE,
AND REPAIR OF THE FACILITY, THE DELIVERY OF FUEL THERETO FROM THE COLUMBIA TAP
AND THE DELIVERY OF POWER AND ANCILLARY SERVICES THEREFROM TO THE SUBSTATION,
EACH AS OF THE DATE HEREOF, ARE (A) OWNED BY THE SELLER OR LICENSED OR LEASED TO
THE SELLER UNDER ONE OF THE PURCHASED CONTRACTS (EXCEPT AS OTHERWISE
CONTEMPLATED BY SECTION 14.02 HEREOF); AND (B) INCLUDED IN THE PURCHASED ASSETS.


7.06         CONTRACTS.  EXCEPT FOR THE PURCHASED CONTRACTS SET FORTH IN
SCHEDULE 7.06(A) (A COMPLETE COPY OF EACH OF WHICH HAS BEEN MADE AVAILABLE TO
PURCHASER), THE RETAINED CONTRACTS SET FORTH IN SCHEDULE 7.06(B) AND THE
ENTERPRISE ZONE AGREEMENT, COMPENSATION AGREEMENT, AND TAX INCENTIVE DONATION
AGREEMENT, SELLER IS NOT A PARTY TO, AND ITS PROPERTIES ARE NOT SUBJECT TO, ANY
CONTRACT MATERIALLY PERTAINING TO THE PURCHASED ASSETS THAT MEETS ANY OF THE
FOLLOWING DESCRIPTIONS AND HAS A TERM EXTENDING BEYOND THE ANTICIPATED CLOSING
DATE:  (A) CONTRACTS FOR THE PURCHASE, EXCHANGE, OR SALE OF ELECTRIC POWER OR
ANCILLARY SERVICES; (B) CONTRACTS FOR THE TRANSMISSION OF ELECTRIC POWER; (C)
WITH RESPECT TO THE FACILITY, INTERCONNECTION CONTRACTS, INCLUDING GENERATION
IMBALANCE AGREEMENTS AND SIMILAR AGREEMENTS WITH THE TRANSMISSION GRID OPERATOR;
(D) OTHER THAN CONTRACTS OF THE NATURE ADDRESSED BY CLAUSES (A), (B), AND (C) OF
THIS SECTION 7.06, CONTRACTS FOR THE SALE, LEASE, OR USE OF ANY PURCHASED ASSET
OR THAT GRANT A RIGHT OR OPTION TO PURCHASE, LEASE, OR USE ANY PURCHASED ASSET,
OR OTHERWISE INVOLVING A SHARING OF PROFITS, LOSSES, COSTS, OR LIABILITIES OF
THE PURCHASED ASSETS WITH ANY OTHER PERSON, OTHER THAN IN EACH CASE CONTRACTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES
WITH AN ANNUAL OR AGGREGATE COST OR VALUE OF LESS THAN $50,000 INDIVIDUALLY OR
$150,000 IN THE AGGREGATE; (E) OTHER THAN CONTRACTS OF THE NATURE ADDRESSED BY
CLAUSES (A), (B), AND (C) OF THIS SECTION 7.06, CONTRACTS FOR THE FUTURE
PROVISION OR RECEIPT OF GOODS OR SERVICES RELATING TO THE PURCHASED ASSETS
REQUIRING ANNUAL OR AGGREGATE PAYMENTS IN EXCESS OF $50,000FOR EACH INDIVIDUAL
CONTRACT; (F) OUTSTANDING FUTURES, SWAP, COLLAR, PUT, CALL, FLOOR, CAP, OPTION,
OR OTHER CONTRACTS THAT ARE INTENDED TO BENEFIT FROM OR REDUCE OR ELIMINATE THE
RISK OF FLUCTUATIONS IN THE PRICE OF COMMODITIES (INCLUDING ELECTRIC POWER OR
GAS) THE VALUE OF SECURITIES, INTEREST RATES, OR THE COST OR AVAILABILITY OF
TRANSMISSION RIGHTS; (G) CONTRACTS THAT PURPORT TO LIMIT THE FACILITY’S FREEDOM
TO BE USED TO COMPETE WITH, OR BE USED IN, ANY BUSINESS OR LINE OF BUSINESS IN
ANY GEOGRAPHIC AREA; OR (H) ANY AMENDMENT, SUPPLEMENT, AND MODIFICATION (WHETHER
ORAL OR WRITTEN) IN RESPECT OF ANY OF THE FOREGOING.

Except as set forth in Schedule 7.06: (a) each Purchased Contract is in full
force and effect and is valid and enforceable against all parties thereto in
accordance with its terms; (b) except as to Seller Governmental Approvals and
the approvals and consents described in Schedule 7.06, each Purchased Contract
is assignable by Seller to Purchaser without the consent of any other Person;
(c) (i) Seller and, to Seller’s knowledge, each other Person that has or had any
obligation or liability under any Purchased Contract is, and at all times since
September 30, 2006, has been, in compliance with all applicable terms and
requirements of each Purchased Contract in all material respects, and (ii)
Seller has not given to or received from any other Person, at any time since
September 30, 2006, any written notice or other written communication

26


--------------------------------------------------------------------------------




regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any Purchased Contract; (d) to Seller’s knowledge, no event has
occurred or circumstance exists that in any material respect (with or without
notice or lapse of time) may conflict with or give Seller or another Person the
right to cancel, modify, terminate, or accelerate the maturity or performance of
or payment under any Purchased Contract; (e) there are no renegotiations of,
attempts to renegotiate, or outstanding rights or obligations to renegotiate any
amounts paid or payable to Seller or any of its Affiliates under any Purchased
Contract; and (f) no Affiliate of Seller is the counterparty to any Purchased
Contract.


7.07         INSURANCE.  ALL MATERIAL PROPERTIES AND RISKS ASSOCIATED WITH THE
PROPERTIES AND FACILITY ARE COVERED AND SHALL REMAIN COVERED THROUGH THE CLOSING
DATE, BY VALID AND CURRENTLY EFFECTIVE INSURANCE POLICIES OR BINDERS OF
INSURANCE OR PROGRAMS OF SELF-INSURANCE IN SUCH TYPES AND AMOUNTS AS ARE
CONSISTENT WITH CUSTOMARY PRACTICES AND STANDARDS IN THE SELLER’S INDUSTRY. 
SCHEDULE 7.07 CONTAINS A COMPLETE LIST OF ALL MATERIAL LIABILITY, PROPERTY,
ACCIDENT, CASUALTY, FIRE, FLOOD, WORKERS’ COMPENSATION OR OTHER INSURANCE
POLICIES AND ARRANGEMENTS AFFECTING OR RELATING TO THE OWNERSHIP, USE OR
OPERATIONS OF THE PURCHASED ASSETS OR THE FACILITY.


7.08         TITLE TO REAL PROPERTY.  SELLER HAS GOOD AND INDEFEASIBLE TITLE TO
THE REAL PROPERTY AND A VALID AND SUBSISTING LEASEHOLD ESTATE TO THE PROPERTIES
OTHER THAN THE REAL PROPERTY, FREE AND CLEAR OF ALL LIENS, EXCEPT FOR THE
PERMITTED REAL ESTATE EXCEPTIONS.


7.09         TITLE TO PURCHASED ASSETS.  SELLER HAS GOOD AND MARKETABLE TITLE TO
ALL THE MATERIAL PURCHASED ASSETS CONSISTING OF TANGIBLE PERSONAL PROPERTY OWNED
BY SELLER AND VALID AND SUBSISTING LEASES WITH RESPECT TO ALL OF THE MATERIAL
PURCHASED ASSETS CONSISTING OF TANGIBLE PERSONAL PROPERTY LEASED BY SELLER.  ALL
SUCH OWNED TANGIBLE PERSONAL PROPERTY IS OWNED FREE AND CLEAR OF ALL LIENS,
EXCEPT: (A) AS SET FORTH IN SCHEDULE 7.09; (B) LIENS FOR TAXES AND ASSESSMENTS
NOT YET PAYABLE; (C) LIENS SECURING OR RELATING TO LIABILITIES OR OBLIGATIONS
WHICH ARE TO BE ASSUMED BY PURCHASER PURSUANT TO THIS AGREEMENT OR THE
ASSUMPTION AGREEMENT; AND (D) IMPERFECTIONS OF TITLE, LIENS, CLAIMS AND OTHER
CHARGES AND ENCUMBRANCES THE EXISTENCE OF WHICH WOULD NOT MATERIALLY IMPAIR THE
VALUE OR UTILITY OF SUCH PROPERTY.


7.10         INTELLECTUAL PROPERTY.   (A) EXCEPT AS SET FORTH IN SCHEDULE 7.10,
TO SELLER’S KNOWLEDGE THERE HAS NOT BEEN IN THE PAST SIX (6) YEARS, NOR IS THERE
CURRENTLY, ANY INFRINGEMENT OR MISAPPROPRIATION ARISING OUT OF THE CONSTRUCTION,
OPERATION, MAINTENANCE, REPAIR, MODIFICATION, OR OTHER ACTIVITIES AT OR RELATING
TO THE FACILITY OF ANY PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHT, OR TRADE SECRETS OWNED OR CONTROLLED BY A THIRD-PARTY.

(b)  Except as set forth in Schedule 7.10, to Seller’s knowledge there has not
been in the past six (6) years, nor is there currently, any claim or threatened
claim, that the operation, maintenance, repair, modification, or other
activities at or relating to the Facility infringe or misappropriate any
patents, trademarks, service marks, trade names, copyright, or trade secrets
owned or controlled by a third-party, nor has there been in the same period of
time, any request or demand that a license of any patents, trademarks, service
marks, trade names, copyright, or

27


--------------------------------------------------------------------------------




trade secrets owned or controlled by a third-party is necessary to continue
operation, maintenance, repair, modification, or other activities at or relating
to the Facility.


7.11         LITIGATION.  EXCEPT AS SET FORTH IN SCHEDULE 7.11, (A) THERE ARE NO
ACTIONS, CLAIMS OR PROCEEDINGS PENDING AGAINST THE SELLER RELATING TO THE
FACILITY OR ANY OF THE PURCHASED ASSETS AT LAW OR IN EQUITY, BEFORE OR BY ANY
GOVERNMENTAL AUTHORITY, OR BY ANY OTHER PERSON, WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND
(B) THERE IS NO ACTION, CLAIM, PROCEEDING, ORDER, WRIT, JUDGMENT OR DECREE THAT
SEEKS TO RESTRAIN OR PROHIBIT OR RESTRAINS OR PROHIBITS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR SEEKS TO IMPOSE OR IMPOSES ANY MATERIAL
LIMITATION OR RESTRICTION ON THE OPERATION OR MAINTENANCE OF THE PURCHASED
ASSETS OR THE SALE OR DELIVERY OF ELECTRIC POWER OR ANCILLARY SERVICES
THEREFROM.


7.12         COMPLIANCE WITH LAWS.  SELLER IS NOT IN MATERIAL VIOLATION (AND HAS
NOT RECEIVED ANY WRITTEN NOTICE OR ALLEGATION OF MATERIAL VIOLATION) OF ANY LAW
APPLICABLE TO THE PURCHASED ASSETS OR BY WHICH ANY OF THE PURCHASED ASSETS ARE
BOUND OR SUBJECT, EXCEPT AS SET FORTH IN SCHEDULE 7.12.  NOTWITHSTANDING THE
FOREGOING, COMPLIANCE WITH ENVIRONMENTAL LAWS IS EXCLUSIVELY AND SOLELY GOVERNED
BY SECTIONS 7.15 AND 7.16 HEREOF.


7.13         LABOR MATTERS.  ALL EMPLOYEES EMPLOYED AT THE FACILITY (“FACILITY
EMPLOYEES”) ARE EMPLOYEES OF SELLER; PROVIDED, HOWEVER, THAT CERTAIN EMPLOYEES
OF DP&L MAY FROM TIME TO TIME WORK AT THE FACILITY IN CONNECTION WITH THEIR
PRIMARY RESPONSIBILITIES AT THE SUBSTATION OR ELSEWHERE.  NO LABOR ORGANIZATION
HAS REPRESENTATION RIGHTS WITH RESPECT TO THE FACILITY EMPLOYEES; AND THERE ARE
NO COLLECTIVE BARGAINING AGREEMENTS RELATING TO THE FACILITY EMPLOYEES.  TO
SELLER’S KNOWLEDGE, THERE ARE NO MATERIAL ORGANIZING EFFORTS PRESENTLY BEING
MADE INVOLVING ANY OF THE EMPLOYEES AT THE FACILITY.


7.14         TAXES.  EXCEPT AS SET FORTH IN SCHEDULE 7.14, SELLER HAS DULY AND
TIMELY FILED ALL FEDERAL, STATE AND LOCAL TAX REPORTS AND RETURNS REQUIRED TO BE
FILED BY IT IN RESPECT OF THE PURCHASED ASSETS AND SELLER’S TRADE OR BUSINESS
WITH RESPECT THERETO AND PAID ALL TAXES SHOWN THEREON TO BE DUE.  THERE ARE NOT
PENDING OR THREATENED IN WRITING ANY TAX AUDITS OR EXAMINATIONS OF, OR WITH
RESPECT TO, THE PURCHASED ASSETS, AND THERE ARE NO WRITTEN NOTICES OF
DEFICIENCY, PROPOSED DEFICIENCY, OR ASSESSMENT FROM ANY TAX AUTHORITY WITH
RESPECT TO TAXES OF, OR RELATING TO, THE PURCHASED ASSETS.  ALL MATERIAL
DEFICIENCIES ASSERTED OR ASSESSMENTS MADE FOR TAXES DUE WITH RESPECT TO THE
PURCHASED ASSETS AS A RESULT OF ANY COMPLETED AND SETTLED EXAMINATIONS OR ANY
CONCLUDED LITIGATION HAVE BEEN FULLY PAID.  SELLER IS DISREGARDED AS AN ENTITY
SEPARATE FROM ITS OWNER WITHIN THE MEANING OF TREASURY REGULATION SECTION
301.7701-3 AND NEITHER SELLER NOR SELLER’S FEDERAL TAX OWNER HAS MADE ANY
ELECTIONS TO THE CONTRARY.  NOTWITHSTANDING THE PRECEDING IN THIS SECTION 7.14,
SELLER IS CURRENTLY ENGAGED IN TAX PROCEEDINGS CONCERNING ITS ENTERPRISE ZONE
AGREEMENT.


7.15         LICENSES AND PERMITS.  SELLER HAS, OR HAS APPLIED FOR, ALL MATERIAL
PERMITS (INCLUDING PERMITS UNDER ENVIRONMENTAL LAWS) NECESSARY FOR THE
OWNERSHIP, LEASE, USE,

28


--------------------------------------------------------------------------------





OPERATION, AND MAINTENANCE OF THE PURCHASED ASSETS, AND ALL OF SUCH PERMITS ARE
DESCRIBED IN SCHEDULE 7.15.  EACH SUCH PERMIT IS IN FULL FORCE AND EFFECT, AND
SELLER IS NOT IN VIOLATION OF ANY SUCH PERMIT IN ANY MATERIAL RESPECT.  THERE
ARE NO PENDING OR, TO SELLER’S KNOWLEDGE, THREATENED PROCEEDINGS CHALLENGING THE
VALIDITY OF, OR SEEKING TO REVOKE, WITHDRAW, SUSPEND, CANCEL, TERMINATE, OR
MODIFY ANY OF SUCH PERMITS.


7.16         ENVIRONMENTAL COMPLIANCE.  EXCEPT AS SET FORTH ON SCHEDULE 7.16,
(A) THE PURCHASED ASSETS AND THEIR OPERATION AND MAINTENANCE AS PRESENTLY
CONDUCTED ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS IN ALL
MATERIAL RESPECTS; (B) SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE, DEMAND, OR
REQUEST FOR INFORMATION FROM ANY GOVERNMENTAL AUTHORITY INDICATING THAT THE
PURCHASED ASSETS OR THEIR OPERATION AND MAINTENANCE MAY BE IN VIOLATION OF ANY
ENVIRONMENTAL LAW; (C) TO SELLER’S KNOWLEDGE, SELLER HAS NOT DISPOSED OF,
RELEASED, OR TRANSPORTED, OR ARRANGED FOR THE DISPOSAL, RELEASE, OR
TRANSPORTATION OF, ANY HAZARDOUS SUBSTANCE FROM THE PURCHASED ASSETS IN
VIOLATION OF ANY ENVIRONMENTAL LAW, OR IN A MANNER GIVING RISE TO MATERIAL
LIABILITY OR ANY REPORTING OBLIGATION UNDER ANY ENVIRONMENTAL LAW; (D) SELLER IS
NOT SUBJECT TO MATERIAL LIABILITIES OR EXPENDITURES (FIXED OR CONTINGENT)
RELATING TO ANY SUIT, SETTLEMENT, COURT ORDER, ADMINISTRATIVE ORDER, REGULATORY
REQUIREMENT, JUDGMENT, OR CLAIM ASSERTED OR ARISING UNDER ANY ENVIRONMENTAL LAW
WITH RESPECT TO THE PURCHASED ASSETS; (E) SELLER HAS MADE AVAILABLE TO PURCHASER
COPIES OF ALL ENVIRONMENTAL ASSESSMENTS IN SELLER’S POSSESSION OR AVAILABLE TO
SELLER INVOLVING THE PURCHASED ASSETS THAT HAVE BEEN PREPARED BY THIRD PARTIES;
AND (F) NO UNDERGROUND STORAGE TANKS REGULATED BY OHIO’S BUREAU OF UNDERGROUND
STORAGE TANK REGULATIONS ARE LOCATED ON ANY OF THE PROPERTIES.


7.17         NO MISREPRESENTATION IN DUE DILIGENCE MATERIALS.  TO SELLER’S
KNOWLEDGE, THE DUE DILIGENCE MATERIALS CONTAIN NO MATERIAL FALSE STATEMENT OR
MISREPRESENTATION WITH RESPECT TO THE INFORMATION SUCH DUE DILIGENCE MATERIALS
PURPORT TO PRESENT.


7.18         PROPERTIES.


(A)           EXCEPT AS SET FORTH ON SCHEDULE 7.18, TO SELLER’S KNOWLEDGE, (I)
NONE OF THE PROPERTIES CONSISTS OF “WETLANDS” UNDER APPLICABLE FEDERAL OR STATE
LAW; (II) THE PROPERTIES ARE ZONED FOR INDUSTRIAL OR AGRICULTURAL PURPOSES; AND
(III) NO PART OF THE PROPERTIES IS LOCATED IN A FLOOD PRONE AREA.


(B)           EXCEPT AS SET FORTH ON SCHEDULE 7.18, (I) SELLER HAS NOT RECEIVED
AND HAS NO ACTUAL KNOWLEDGE OF ANY NOTICE OR REQUEST, FORMAL OR INFORMAL, FROM
ANY INSURANCE COMPANY OR BOARD OF FIRE UNDERWRITERS IDENTIFYING ANY DEFECTS IN
THE PROPERTIES THAT WOULD ADVERSELY AFFECT THE INSURABILITY OF THE PROPERTIES; 
(II) ALL REQUIRED, MATERIAL BUILDING PERMITS, OCCUPANCY PERMITS OR OTHER
APPROVALS OR CONSENTS OF GOVERNMENTAL AUTHORITIES OR PUBLIC OR PRIVATE UTILITIES
HAVING JURISDICTION HAVE BEEN OBTAINED WITH RESPECT TO THE PROPERTIES; (III)
ADEQUATE SUPPLIES OF ALL PUBLIC UTILITIES, INCLUDING, BUT NOT LIMITED TO,
ELECTRICITY, TELEPHONE AND OTHER UTILITIES REQUIRED BY LAW OR BY THE NORMAL USE
AND OPERATION OF THE PROPERTIES (X) ARE INSTALLED TO THE PROPERTY LINES OF THE
PROPERTIES, (Y) ARE CONNECTED PURSUANT TO VALID PERMITS, (Z) ARE ADEQUATE TO
SERVICE THE PROPERTIES,

29


--------------------------------------------------------------------------------





(XX) ARE ADEQUATE TO PERMIT FULL COMPLIANCE WITH ALL REQUIREMENTS OF LAW AND
NORMAL USAGE OF THE PROPERTIES BY THE OCCUPANTS AND THEIR LICENSEES AND
INVITEES, AND (YY) EITHER ENTER THE PROPERTIES THROUGH ADJOINING PUBLIC STREETS,
OR IF THEY PASS THROUGH ADJOINING PRIVATE LAND, DO SO IN ACCORDANCE WITH VALID
PUBLIC EASEMENTS OR PRIVATE EASEMENTS THAT INURE TO THE BENEFIT OF SELLER AND
ITS SUCCESSORS IN TITLE TO THE PROPERTIES.


7.19         ABSENCE OF MATERIAL ADVERSE EFFECT.  SINCE JULY 31, 2006, THERE HAS
NOT BEEN A MATERIAL ADVERSE EFFECT.


7.20         DISCLAIMER OF WARRANTIES.  EXCEPT WITH RESPECT TO THE WARRANTIES
AND REPRESENTATIONS SPECIFICALLY SET FORTH IN THIS AGREEMENT, SELLER MAKES NO
WARRANTY, EXPRESS OR IMPLIED, WHETHER OF MERCHANTABILITY, SUITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR QUALITY AS TO THE PURCHASED ASSETS, OR ANY PART
THEREOF, OR AS TO THE CONDITION OR WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY
DEFECTS THEREIN, WHETHER LATENT OR PATENT, IT BEING UNDERSTOOD THAT THE
PURCHASED ASSETS ARE TO BE CONVEYED HEREUNDER “AS IS” AND “WHERE IS” ON THE
CLOSING DATE, AND IN THEIR THEN PRESENT CONDITION.  THE PURCHASER SHALL RELY
UPON ITS OWN EXAMINATION THEREOF.


7.21         GOOD UTILITY PRACTICE.  EXCEPT AS SET FORTH ON SCHEDULE 7.21, THE
FACILITY HAS BEEN OPERATED AND MAINTAINED IN ACCORDANCE WITH GOOD UTILITY
PRACTICE AND APPLICABLE MANUFACTURERS’ OPERATING MANUALS.


ARTICLE VIII


WARRANTIES AND REPRESENTATIONS OF THE PURCHASER

The Purchaser warrants and represents to the Seller as follows:


8.01         DUE INCORPORATION.  THE PURCHASER IS AN OHIO CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF ITS INCORPORATION.


8.02         AUTHORITY.  THE PURCHASER HAS THE CORPORATE RIGHT AND POWER TO
ENTER INTO, AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND HAS TAKEN ALL
REQUISITE CORPORATE ACTION TO AUTHORIZE ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT; AND THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE PURCHASER AND EACH IS
BINDING UPON, AND ENFORCEABLE AGAINST, THE PURCHASER IN ACCORDANCE WITH ITS
TERMS; EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (WHETHER APPLIED
IN A PROCEEDING AT LAW OR IN EQUITY).

30


--------------------------------------------------------------------------------





8.03         NO VIOLATIONS.  (A)  THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT BY THE PURCHASER DOES NOT AND WILL NOT, AFTER THE GIVING OF NOTICE, OR
THE LAPSE OF TIME, OR OTHERWISE: CONFLICT WITH, RESULT IN A BREACH OF, OR
CONSTITUTE A DEFAULT UNDER, THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE
PURCHASER, OR TO PURCHASER’S KNOWLEDGE ANY LAW OR ANY MATERIAL CONTRACT,
AGREEMENT, COMMITMENT OR PLAN TO WHICH THE PURCHASER IS A PARTY.


(B)           THE EXECUTION AND DELIVERY BY PURCHASER AND ITS AFFILIATES OF THIS
AGREEMENT DOES NOT, AND THE PERFORMANCE BY PURCHASER AND ITS AFFILIATES OF ITS
OBLIGATIONS HEREUNDER WILL NOT, REQUIRE PURCHASER TO OBTAIN ANY CONSENT,
APPROVAL, AUTHORIZATION OR OTHER ACTION OF, OR MAKE ANY FILING WITH OR GIVE ANY
NOTICE TO, ANY GOVERNMENTAL AUTHORITY, EXCEPT (A) AS DISCLOSED IN SCHEDULE 8.03,
(B) PURSUANT TO THE APPLICABLE REQUIREMENTS OF THE HSR ACT, (C) WHERE FAILURE TO
OBTAIN SUCH CONSENTS, APPROVALS, AUTHORIZATIONS OR ACTIONS, MAKE SUCH FILINGS OR
GIVE SUCH NOTICES WOULD NOT IMPAIR THE PURCHASER’S ABILITY TO PERFORM ITS
OBLIGATIONS HEREUNDER IN ANY MATERIAL RESPECT AND (D) AS MAY BE NECESSARY AS A
RESULT OF ANY FACTS OR CIRCUMSTANCES RELATING SOLELY TO SELLER.


8.04         BROKERS.  NEITHER THIS AGREEMENT NOR THE PURCHASE OF THE PURCHASED
ASSETS OR ANY OTHER TRANSACTION CONTEMPLATED BY THIS AGREEMENT WAS INDUCED OR
PROCURED THROUGH ANY PERSON, ACTING ON BEHALF OF, OR REPRESENTING, THE PURCHASER
OR ANY OF ITS AFFILIATES AS BROKER, FINDER, INVESTMENT BANKER, FINANCIAL ADVISOR
OR IN ANY SIMILAR CAPACITY.


8.05         LITIGATION.  THERE ARE NO ACTIONS, CLAIMS OR PROCEEDINGS PENDING
AGAINST PURCHASER OR ANY OF ITS ASSETS OR PROPERTIES AT LAW OR IN EQUITY, BEFORE
OR BY ANY GOVERNMENTAL AUTHORITY, OR BY ANY OTHER PERSON, WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON PURCHASER’S ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


8.06         FINANCING.  PURCHASER HAS ALL THE FUNDS NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


ARTICLE IX


CONDITIONS TO CLOSING APPLICABLE TO PURCHASER

The obligations of Purchaser hereunder (including the obligation of Purchaser to
close the transactions herein contemplated) are subject to the following
conditions precedent:


9.01         NO TERMINATION.  NEITHER PURCHASER NOR SELLER SHALL HAVE TERMINATED
THIS AGREEMENT PURSUANT TO SECTION 11.01 HEREOF.


9.02         BRING-DOWN OF SELLER WARRANTIES.  THE WARRANTIES AND
REPRESENTATIONS MADE BY THE SELLER HEREIN TO PURCHASER SHALL HAVE BEEN TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON

31


--------------------------------------------------------------------------------





THE DATE HEREOF AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT
THAT, IN EACH SUCH CASE, REPRESENTATIONS AND WARRANTIES CONTAINING A MATERIALITY
STANDARD SHALL HAVE BEEN AND SHALL BE TRUE AND CORRECT WITHIN THE MATERIALITY
STANDARD SET FORTH THEREIN) ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT
AS IF SUCH WARRANTIES AND REPRESENTATIONS HAD BEEN MADE ON AND AS OF THE CLOSING
DATE AND THE SELLER SHALL HAVE PERFORMED AND COMPLIED WITH, IN ALL MATERIAL
RESPECTS, ALL AGREEMENTS, COVENANTS AND CONDITIONS ON ITS PART REQUIRED TO BE
PERFORMED OR COMPLIED WITH IN ALL MATERIAL RESPECTS ON OR PRIOR TO THE CLOSING
DATE; AND AT THE CLOSING, PURCHASER SHALL HAVE RECEIVED A CERTIFICATE EXECUTED
BY THE BOARD OF DIRECTORS OF SELLER TO THE FOREGOING EFFECT.


9.03         NO MATERIAL ADVERSE EFFECT.  BETWEEN THE DATE HEREOF AND THE
EFFECTIVE TIME, THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT.


9.04         PENDING ACTIONS.  NO INVESTIGATION, ACTION, SUIT OR PROCEEDING BY
ANY GOVERNMENTAL AUTHORITY AND NO ACTION, SUIT OR PROCEEDING BY ANY OTHER
PERSON, SHALL BE PENDING ON THE CLOSING DATE WHICH CHALLENGES THIS AGREEMENT AND
SEEKS TO MODIFY, PROHIBIT OR ENJOIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


9.05         CONSENTS AND APPROVALS.  ALL SELLER GOVERNMENTAL APPROVALS AND
PURCHASER GOVERNMENTAL APPROVALS AND OTHER CONSENTS, APPROVALS OR AUTHORIZATIONS
OF OTHER PERSONS SET FORTH IN SCHEDULE 9.05 SHALL HAVE BEEN OBTAINED; PROVIDED,
HOWEVER, THAT IF PURCHASER’S BREACH OF ITS OBLIGATIONS HEREUNDER CAUSED THE
FAILURE TO OBTAIN ANY SUCH CONSENT, APPROVAL, OR AUTHORIZATION PURCHASER SHALL
BE DEEMED TO HAVE WAIVED THIS CONDITION TO THE EXTENT OF SUCH FAILURE.


9.06         HSR ACT.  THE WAITING PERIOD APPLICABLE TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER REQUIRED PURSUANT TO THE PROVISIONS OF THE
HSR ACT SHALL HAVE EXPIRED.


9.07         ALL NECESSARY DOCUMENTS.  ALL PROCEEDINGS TO BE TAKEN IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ALL
DOCUMENTS INCIDENT THERETO, SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO PURCHASER AND ITS COUNSEL, AND PURCHASER SHALL HAVE RECEIVED COPIES
OF SUCH DOCUMENTS AS PURCHASER AND ITS COUNSEL MAY REASONABLY REQUEST IN
CONNECTION WITH SAID TRANSACTIONS, INCLUDING THOSE DOCUMENTS TO BE DELIVERED
PURSUANT TO SECTION 3.02 HEREOF.


9.08         TITLE POLICY.  AT THE CLOSING, THE SELLER SHALL HAVE DELIVERED TO
PURCHASER THE TITLE POLICIES DATED THE CLOSING DATE WITH EXTENDED COVERAGE
GUARANTEEING OVER THE STANDARD EXCEPTIONS TO TITLE CUSTOMARILY CONTAINED IN SUCH
POLICIES, SURVEY EXCEPTIONS, PARTIES IN POSSESSION EXCEPTION, AND MECHANIC’S AND
MATERIALMAN’S LIEN EXCEPTIONS, ISSUED BY THE TITLE INSURANCE COMPANY WHICH
ISSUED SUCH COMMITMENTS INSURING, AS OF THE CLOSING DATE, THE FEE SIMPLE OR
OTHER APPLICABLE ESTATE OF THE PURCHASER IN THE PROPERTIES IN THE AMOUNT SET
FORTH IN SCHEDULE 6.01, SUBJECT ONLY TO THE PERMITTED REAL ESTATE EXCEPTIONS.

32


--------------------------------------------------------------------------------



9.09         ESTOPPEL CERTIFICATES.  SELLER SHALL HAVE DELIVERED TO PURCHASER AN
ESTOPPEL CERTIFICATE EXECUTED BY THE LESSOR WITH RESPECT TO EACH PROPERTY THAT
IS NOT A REAL PROPERTY CERTIFYING THAT THE LEASE WITH RESPECT TO SUCH PROPERTY
IS IN FULL FORCE AND EFFECT, THAT THE LESSEE THEREUNDER IS NOT IN DEFAULT UNDER
SUCH LEASE, AND SUCH OTHER STATEMENTS AS PURCHASER MAY REASONABLY REQUEST.

Purchaser shall have the right to waive any of the foregoing conditions
precedent, except for the condition set forth in Section 9.06 hereof.


ARTICLE X


CONDITIONS TO CLOSING APPLICABLE TO SELLER

The obligations of Seller hereunder (including the obligation of Seller to close
the transactions herein contemplated) are subject to the following conditions
precedent:


10.01       NO TERMINATION.  NEITHER PURCHASER NOR SELLER SHALL HAVE TERMINATED
THIS AGREEMENT PURSUANT TO SECTION 11.01 HEREOF.


10.02       BRING-DOWN OF PURCHASER WARRANTIES.  ALL WARRANTIES AND
REPRESENTATIONS MADE BY PURCHASER HEREIN TO THE SELLER SHALL HAVE BEEN TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF AND SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (EXCEPT THAT, IN EACH SUCH CASE,
REPRESENTATIONS AND WARRANTIES CONTAINING A MATERIALITY STANDARD SHALL HAVE BEEN
AND SHALL BE TRUE AND CORRECT WITHIN THE MATERIALITY STANDARD SET FORTH THEREIN)
ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS IF SUCH WARRANTIES AND
REPRESENTATIONS HAD BEEN MADE ON AND AS OF THE CLOSING DATE, AND PURCHASER SHALL
HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS (EXCEPT FOR THE PAYMENT OF
MONEY WHICH SHALL BE ABSOLUTE) WITH ALL AGREEMENTS, COVENANTS AND CONDITIONS ON
ITS PART REQUIRED TO BE PERFORMED OR COMPLIED WITH ON OR PRIOR TO THE CLOSING
DATE, AND AT THE CLOSING, SELLER SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY
THE PRESIDENT OR ANY VICE PRESIDENT OF PURCHASER TO THE FOREGOING EFFECT.


10.03       PENDING ACTIONS.  NO INVESTIGATION, ACTION, SUIT OR PROCEEDING BY
ANY GOVERNMENTAL AUTHORITY AND NO ACTION, SUIT OR PROCEEDING BY ANY OTHER PERSON
SHALL BE PENDING ON THE CLOSING DATE WHICH CHALLENGES THIS AGREEMENT AND SEEKS
TO MODIFY, PROHIBIT OR ENJOIN THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


10.04       CONSENTS AND APPROVALS.  ALL SELLER GOVERNMENTAL APPROVALS AND
PURCHASER GOVERNMENTAL APPROVALS AND OTHER CONSENTS, APPROVALS OR AUTHORIZATIONS
OF OTHER PERSONS SET FORTH IN SCHEDULE 10.04 SHALL HAVE BEEN OBTAINED; PROVIDED,
HOWEVER, THAT IF SELLER’S BREACH OF ITS OBLIGATIONS HEREUNDER CAUSED THE FAILURE
TO OBTAIN ANY SUCH CONSENT, APPROVAL, OR AUTHORIZATION SELLER SHALL BE DEEMED TO
HAVE WAIVED THIS CONDITION TO THE EXTENT OF SUCH FAILURE.


10.05       HSR ACT.  THE WAITING PERIOD APPLICABLE TO THE CONSUMMATION OF THE

33


--------------------------------------------------------------------------------





TRANSACTIONS CONTEMPLATED HEREUNDER REQUIRED PURSUANT TO THE HSR ACT SHALL HAVE
EXPIRED.


10.06       ALL NECESSARY DOCUMENTS.  ALL PROCEEDINGS TO BE TAKEN IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
ALL DOCUMENTS INCIDENT THERETO, SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO SELLER AND ITS COUNSEL, AND SELLER AND ITS COUNSEL SHALL HAVE
RECEIVED COPIES OF SUCH DOCUMENTS AS IT AND ITS COUNSEL MAY REASONABLY REQUEST
IN CONNECTION WITH SAID TRANSACTIONS, INCLUDING THOSE DOCUMENTS TO BE DELIVERED
PURSUANT TO SECTION 3.03 HEREOF.

Seller shall have the right to waive any of the foregoing conditions precedent,
except for the condition set forth in Section 10.05 hereof.


ARTICLE XI


TERMINATION


11.01       TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO
THE CLOSING AS FOLLOWS, AND IN NO OTHER MANNER:


(A)           BY MUTUAL WRITTEN CONSENT OF PURCHASER AND SELLER;


(B)           BY PURCHASER OR BY SELLER, IF AT OR BEFORE THE CLOSING ANY
CONDITION SET FORTH HEREIN FOR THE BENEFIT OF THE PURCHASER OR SELLER,
RESPECTIVELY, SHALL NOT HAVE BEEN TIMELY MET IN ALL MATERIAL RESPECTS OR CANNOT
BE TIMELY MET IN ALL MATERIAL RESPECTS; PROVIDED, THE PARTY SEEKING TO TERMINATE
IS NOT IN MATERIAL BREACH OF, OR MATERIAL DEFAULT UNDER, THIS AGREEMENT;


(C)           BY PURCHASER OR BY THE SELLER IF THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL NOT HAVE OCCURRED ON OR BEFORE JUNE 30,
2007, OR SUCH LATER DATE AS MAY HAVE BEEN AGREED UPON IN WRITING BY THE PARTIES
HERETO; PROVIDED, THE PARTY SEEKING TO TERMINATE IS NOT IN MATERIAL BREACH OF,
OR MATERIAL DEFAULT UNDER, THIS AGREEMENT;


(D)           BY PURCHASER AS PROVIDED IN SECTION 6.01(C); OR


(E)           BY PURCHASER OR BY SELLER IF ANY REPRESENTATION OR WARRANTY MADE
HEREIN FOR THE BENEFIT OF PURCHASER OR SELLER, RESPECTIVELY, OR IN ANY
CERTIFICATE, SCHEDULE OR DOCUMENTS FURNISHED TO PURCHASER OR SELLER,
RESPECTIVELY, PURSUANT TO THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT
(EXCEPT THAT, IN EACH SUCH CASE, REPRESENTATIONS AND WARRANTIES CONTAINING A
MATERIALITY STANDARD SHALL HAVE BEEN AND BE TRUE AND CORRECT WITHIN THE
MATERIALITY STANDARD SET FORTH THEREIN), OR PURCHASER OR SELLER, RESPECTIVELY,
SHALL HAVE DEFAULTED IN ANY MATERIAL RESPECT IN THE PERFORMANCE OF ANY MATERIAL
OBLIGATION UNDER THIS AGREEMENT.


11.02       EFFECT OF TERMINATION.  IF A PARTY TERMINATES THIS AGREEMENT IN
ACCORDANCE WITH SECTION 11.01, SUCH TERMINATION WILL BE WITHOUT LIABILITY TO
SUCH PARTY OR TO ANY AFFILIATE,

34


--------------------------------------------------------------------------------





MEMBER, SHAREHOLDER, PARTNER, DIRECTOR, MANAGER, OFFICER, EMPLOYEE, AGENT,
CONSULTANT, ATTORNEY, OR OTHER REPRESENTATIVE OF SUCH PARTY.  UPON A TERMINATION
OF THIS AGREEMENT, THE OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE OF NO
FURTHER FORCE OR EFFECT, PROVIDED THAT:


(A)           THE OBLIGATIONS OF THE PARTIES UNDER ARTICLE XII, ARTICLE XIII, 
15.01, 15.02 AND 15.13 AND UNDER SHALL SURVIVE SUCH TERMINATION; AND


(B)           SUCH TERMINATION SHALL BE WITHOUT PREJUDICE TO THE RIGHTS OF THE
PARTIES TO ANY PAYMENTS DUE UNDER THIS AGREEMENT EXISTING AT THE TIME OF
TERMINATION; ANY REMEDIES WHICH EITHER PARTY MAY THEN HAVE HEREUNDER OR AT LAW;
AND EITHER PARTY’S RIGHT TO OBTAIN PERFORMANCE OF ANY OBLIGATIONS PROVIDED FOR
IN THIS AGREEMENT WHICH SURVIVE TERMINATION.


ARTICLE XII


INDEMNIFICATION


12.01       SELLER INDEMNIFICATION.  THE SELLER AGREES TO INDEMNIFY, DEFEND AND
HOLD THE PURCHASER AND ITS SUCCESSORS AND PERMITTED ASSIGNS, HARMLESS AGAINST
ANY LOSS, DAMAGE OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES), WHICH ARISES
OUT OF OR IS IN RESPECT OF (A) ANY INACCURACY OR MISREPRESENTATION IN OR BREACH
OF ANY OF THE WARRANTIES, REPRESENTATIONS, COVENANTS OR AGREEMENTS MADE BY THE
SELLER IN THIS AGREEMENT, OR ANY OTHER CERTIFICATE, DOCUMENT, INSTRUMENT OR
AFFIDAVIT FURNISHED BY THE SELLER IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (B) ANY AND ALL NON-ASSUMED LIABILITIES, (C) ANY FAILURE OF SELLER TO
NOTIFY PURCHASER UNDER SECTION 5.08(G) AND (D) FRAUD OR INTENTIONAL MISCONDUCT
ON THE PART OF SELLER OR ANY OF ITS AFFILIATES IN CONNECTION WITH THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.


12.02       PURCHASER INDEMNIFICATION.  THE PURCHASER AGREES TO INDEMNIFY,
DEFEND AND HOLD THE SELLER HARMLESS AGAINST ANY LOSS, DAMAGE OR EXPENSE
(INCLUDING REASONABLE ATTORNEYS’ FEES), WHICH ARISES OUT OF OR IS IN RESPECT OF
(A) ANY INACCURACY OR MISREPRESENTATION IN OR BREACH OF ANY OF THE WARRANTIES,
REPRESENTATIONS, COVENANTS OR AGREEMENTS MADE BY THE PURCHASER IN THIS AGREEMENT
OR IN ANY CERTIFICATE, DOCUMENT, INSTRUMENT OR AFFIDAVIT FURNISHED BY THE
PURCHASER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, (B) ANY AND ALL
ASSUMED LIABILITIES, AND (C) FRAUD OR INTENTIONAL MISCONDUCT ON THE PART OF
PURCHASER OR ANY OF ITS AFFILIATES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


12.03       LIMITATION.  THE PARTIES’ RIGHTS TO INDEMNIFICATION PURSUANT TO
ARTICLE XII OF THIS AGREEMENT IS SUBJECT TO THE FOLLOWING LIMITATIONS:


(A)           THE INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO ASSERT ANY RIGHT OF
INDEMNIFICATION PURSUANT TO THIS ARTICLE XII FOR ANY LOSS, DAMAGE OR EXPENSE
SUFFERED BY SUCH PARTY AFTER THE SECOND ANNIVERSARY DATE OF THE CLOSING DATE,
EXCEPT (I) THAT INDEMNIFICATION CLAIMS ARISING FROM SECTION 7.16 MAY BE ASSERTED
AT ANY TIME BEFORE THE EARLIER OF (X) THE

35


--------------------------------------------------------------------------------





EXPIRATION OF THE STATUTE OF LIMITATIONS APPLICABLE TO THE UNDERLYING CLAIM,
CHARGE, OR CAUSE OF ACTION, OR (Y) THE TENTH ANNIVERSARY OF THE CLOSING DATE;
(II) THAT INDEMNIFICATION CLAIMS ARISING FROM SECTION 7.14 MAY BE ASSERTED AT
ANY TIME BEFORE THE EXPIRATION OF THE STATUTE OF LIMITATIONS APPLICABLE TO THE
UNDERLYING CLAIM, CHARGE, OR CAUSE OF ACTION; (III) THAT INDEMNIFICATION CLAIMS
ARISING FROM SECTIONS 7.04, 7.12, 7.15 OR 7.17 MAY BE ASSERTED AT ANY TIME
BEFORE THE THIRD ANNIVERSARY OF THE CLOSING DATE; (VI) THAT INDEMNIFICATION
CLAIMS (A) ARISING FROM SECTION 13.01 OR 7.08, (B) FOR BREACH OF SELLER’S
OBLIGATIONS WITH RESPECT TO NON-ASSUMED LIABILITIES, (C) FOR BREACH OF
PURCHASER’S OBLIGATIONS WITH RESPECT TO ASSUMED LIABILITIES OR (D) FOR FRAUD OR
INTENTIONAL MISCONDUCT SHALL NOT BE LIMITED BY THIS AGREEMENT;  AND (IV) THAT IF
NOTICE OF ANY CLAIM SHALL HAVE BEEN GIVEN BEFORE THE END OF THE APPLICABLE
PERIOD UNDER THIS PARAGRAPH (A), THE INDEMNIFIED PARTY SHALL CONTINUE TO HAVE
THE RIGHT TO BE INDEMNIFIED WITH RESPECT TO SUCH CLAIM.


(B)           NO INDEMNIFICATION CLAIM (OTHER THAN A CLAIM FOR BREACH OF
SELLER’S OBLIGATIONS WITH RESPECT TO NON-ASSUMED LIABILITIES OR FRAUD OR
INTENTIONAL MISCONDUCT OR PURCHASER’S OBLIGATIONS WITH RESPECT TO ASSUMED
LIABILITIES OR FRAUD OR INTENTIONAL MISCONDUCT) MAY BE MADE AGAINST A PARTY FOR
INDEMNIFICATION PURSUANT TO THIS ARTICLE XII UNLESS THE AGGREGATE OF ALL
INDEMNIFIABLE LOSSES, DAMAGES AND EXPENSES WITH RESPECT TO THIS ARTICLE XII
SHALL EXCEED $250,000 (“THRESHOLD”), AND THEN THE INDEMNIFYING PARTY SHALL ONLY
BE REQUIRED TO PAY OR BE LIABLE FOR THE EXCESS OVER THE THRESHOLD.  FOR PURPOSES
OF APPLYING THIS PARAGRAPH (B) IN DETERMINING THE LOSSES, DAMAGES AND EXPENSES
RESULTING FROM ANY BREACH OF A REPRESENTATION OR WARRANTY THAT CONTAINS A
MATERIALITY STANDARD, SUCH REPRESENTATION OR WARRANTY SHALL BE READ AS IF IT DID
NOT CONTAIN SUCH MATERIALITY STANDARD.


(C)           THE INDEMNIFYING PARTY’S MAXIMUM LIABILITY TO THE OTHER PARTY
PURSUANT TO THIS AGREEMENT OTHER THAN INDEMNIFICATION CLAIMS BASED ON FRAUD OR
INTENTIONAL MISCONDUCT SHALL BE THIRTY PERCENT (30%) OF THE PURCHASE PRICE.


(D)           FOR THE PURPOSES OF THIS ARTICLE XII, IN COMPUTING SUCH AGGREGATE
AMOUNTS OF CLAIMS, THE AMOUNT OF EACH CLAIM SHALL BE DEEMED TO BE AN AMOUNT NET
OF ANY INSURANCE PROCEEDS AND ANY INDEMNITY, CONTRIBUTION OR OTHER SIMILAR
PAYMENT RECOVERABLE BY THE INDEMNIFIED PARTY OR ANY AFFILIATE FROM ANY THIRD
PARTY WITH RESPECT THERETO.


(E)           EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ITS SOLE AND
EXCLUSIVE REMEDY WITH RESPECT TO ANY AND ALL CLAIMS RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT AND THE ASSUMPTION AGREEMENT SHALL BE PURSUANT TO THE
INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE XII.  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION IT MAY HAVE
AGAINST THE OTHER PARTY ARISING UNDER OR BASED UPON ANY LAW (INCLUDING ANY SUCH
RIGHTS, CLAIMS OR CAUSES OF ACTION ARISING UNDER OR BASED UPON COMMON LAW OR
OTHERWISE) OR ENVIRONMENTAL LAWS, INCLUDING THE RESOURCE CONSERVATION AND
RECOVERY ACT AND THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT.


(F)            EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER CERTIFICATE,
DOCUMENT,

36


--------------------------------------------------------------------------------





INSTRUMENT OR AFFIDAVIT FURNISHED BY A PARTY IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT, SUCH PARTY IS NOT MAKING ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT WITH RESPECT TO THE MATTERS CONTAINED HEREIN.  ANYTHING
HEREIN TO THE CONTRARY NOTWITHSTANDING, NO BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT CONTAINED HEREIN OR ANY OTHER CERTIFICATE,
DOCUMENT, INSTRUMENT OR AFFIDAVIT FURNISHED BY A PARTY IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT SHALL GIVE RISE TO ANY RIGHT ON THE PART OF THE
OTHER PARTY, AFTER THE CONSUMMATION OF THE PURCHASE AND SALE OF THE FACILITY AND
THE PURCHASED ASSETS CONTEMPLATED HEREBY, TO RESCIND THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY.


(G)           SELLER SHALL HAVE NO LIABILITY UNDER ANY PROVISION OF THIS
AGREEMENT FOR ANY LIABILITIES AND DAMAGES TO THE EXTENT THAT SUCH LIABILITIES
AND DAMAGES RELATE TO ACTIONS TAKEN OR NOT TAKEN BY PURCHASER OR ITS AFFILIATES
AFTER THE CLOSING DATE.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR CONSEQUENTIAL OR PUNITIVE DAMAGES.  EACH PARTY SHALL TAKE ALL
REASONABLE STEPS TO MITIGATE ALL SUCH LIABILITIES AND DAMAGES UPON AND AFTER
BECOMING AWARE OF ANY EVENT WHICH COULD REASONABLY BE EXPECTED TO GIVE RISE TO
SUCH LOSSES, DAMAGES AND EXPENSES.


12.04       INDEMNIFICATION NOTICE.  PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
CLAIM, EVENT, FACTS OR DEMAND WHICH GIVES RISE TO, OR COULD REASONABLY BE
EXPECTED TO GIVE RISE TO, A CLAIM FOR INDEMNIFICATION HEREUNDER (INCLUDING IN
THE CASE OF A CLAIM PURSUANT TO SECTION 12.01 OR 12.02 ANY CLAIM WHICH IS NOT
PAYABLE DUE TO THE LIMITATIONS SET FORTH IN SECTION 12.03(B) HEREOF), ANY PARTY
SEEKING INDEMNIFICATION UNDER THIS ARTICLE XII (AN “INDEMNIFIED PARTY”) SHALL
GIVE WRITTEN NOTICE OF SUCH CLAIM OR DEMAND (“NOTICE OF CLAIM”) TO THE PARTY
FROM WHICH INDEMNIFICATION IS SOUGHT (AN “INDEMNIFYING PARTY”), SETTING FORTH
THE AMOUNT OF THE CLAIM.  THE INDEMNIFIED PARTY SHALL FURNISH TO THE
INDEMNIFYING PARTY, IN REASONABLE DETAIL, SUCH INFORMATION AS IT MAY HAVE WITH
RESPECT TO SUCH INDEMNIFICATION CLAIM (INCLUDING COPIES OF ANY SUMMONS,
COMPLAINT OR OTHER PLEADING WHICH MAY HAVE BEEN SERVED ON IT AND ANY WRITTEN
CLAIM, DEMAND, INVOICE, BILLING OR OTHER DOCUMENT EVIDENCING OR ASSERTING THE
SAME).  NO FAILURE OR DELAY BY THE INDEMNIFIED PARTY IN THE PERFORMANCE OF THE
FOREGOING SHALL REDUCE OR OTHERWISE AFFECT THE OBLIGATION OF ANY INDEMNIFYING
PARTY TO INDEMNIFY, DEFEND AND HOLD THE INDEMNIFIED PARTY HARMLESS, EXCEPT TO
THE EXTENT THAT SUCH FAILURE OR DELAY SHALL HAVE ADVERSELY AFFECTED THE
INDEMNIFYING PARTY’S ABILITY TO DEFEND AGAINST, SETTLE OR SATISFY ANY LOSS,
DAMAGE OR EXPENSE FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION
HEREUNDER.


12.05       INDEMNIFICATION PROCEDURE.  (A) IF THE CLAIM OR DEMAND SET FORTH IN
THE NOTICE OF CLAIM GIVEN BY THE INDEMNIFIED PARTY PURSUANT TO SECTION 12.04 OF
THIS AGREEMENT IS A CLAIM OR DEMAND ASSERTED BY A THIRD PARTY, THE INDEMNIFYING
PARTY SHALL HAVE FIFTEEN (15) DAYS AFTER THE DATE OF THE NOTICE OF CLAIM TO
NOTIFY THE INDEMNIFIED PARTY IN WRITING OF ITS ELECTION TO DEFEND SUCH THIRD
PARTY CLAIM OR DEMAND ON BEHALF OF THE INDEMNIFIED PARTY.  IF THE INDEMNIFYING
PARTY ELECTS TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND, THE INDEMNIFIED PARTY
SHALL AT THE EXPENSE OF THE INDEMNIFYING PARTY MAKE AVAILABLE TO THE
INDEMNIFYING PARTY AND ITS AGENTS AND REPRESENTATIVES ALL RECORDS AND OTHER
MATERIALS WHICH ARE REASONABLY REQUIRED IN THE DEFENSE OF SUCH THIRD PARTY CLAIM
OR DEMAND AND SHALL OTHERWISE COOPERATE WITH, AND ASSIST THE INDEMNIFYING PARTY
IN THE DEFENSE OF, SUCH THIRD PARTY CLAIM OR DEMAND, AND SO LONG AS THE
INDEMNIFYING PARTY

37


--------------------------------------------------------------------------------





IS DEFENDING SUCH THIRD PARTY CLAIM OR DEMAND IN GOOD FAITH, THE INDEMNIFIED
PARTY SHALL NOT PAY, SETTLE OR COMPROMISE SUCH THIRD PARTY CLAIM OR DEMAND.  IF
THE INDEMNIFYING PARTY ELECTS TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND, THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE OF SUCH
THIRD PARTY CLAIM OR DEMAND, AT ITS OWN EXPENSE.  IF THE INDEMNIFYING PARTY DOES
NOT ELECT TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND, OR DOES NOT DEFEND SUCH
THIRD PARTY CLAIM IN GOOD FAITH, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT, IN
ADDITION TO ANY OTHER RIGHT OR REMEDY IT MAY HAVE HEREUNDER, AT THE INDEMNIFYING
PARTY’S EXPENSE, TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND; PROVIDED, HOWEVER,
THAT (I) THE INDEMNIFIED PARTY SHALL NOT HAVE ANY OBLIGATION TO PARTICIPATE IN
THE DEFENSE OF, OR DEFEND, ANY SUCH THIRD PARTY CLAIM OR DEMAND; AND (II) THE
INDEMNIFIED PARTY’S DEFENSE OF OR ITS PARTICIPATION IN THE DEFENSE OF ANY SUCH
THIRD PARTY CLAIM OR DEMAND SHALL NOT IN ANY WAY DIMINISH OR LESSEN THE
OBLIGATIONS OF THE INDEMNIFYING PARTY UNDER THE AGREEMENTS OF INDEMNIFICATION
SET FORTH IN THIS ARTICLE XII.  WITHOUT THE INDEMNIFIED PARTY’S WRITTEN CONSENT,
THE INDEMNIFYING PARTY SHALL NOT ENTER INTO ANY SETTLEMENT OF A THIRD PARTY
CLAIM UNLESS (I) THERE IS NO FINDING OR ADMISSION OF ANY VIOLATION OF LEGAL
REQUIREMENTS OR ANY VIOLATION OF THE RIGHTS OF ANY PERSON AND NO EFFECT ON ANY
OTHER CLAIMS THAT MAY BE MADE AGAINST THE INDEMNIFIED PARTY OR ITS AFFILIATES;
(II) THE SETTLEMENT INCLUDES A COMPLETE AND UNCONDITIONAL RELEASE OF THE
INDEMNIFIED PARTY WITH RESPECT TO THE THIRD PARTY CLAIM; AND (III) THE SOLE
RELIEF PROVIDED UNDER THE SETTLEMENT IS MONETARY DAMAGES THAT ARE PAID IN FULL
BY THE INDEMNIFYING PARTY.


(B)           EXCEPT FOR THIRD PARTY CLAIMS BEING DEFENDED IN GOOD FAITH, THE
INDEMNIFYING PARTY SHALL SATISFY ITS OBLIGATIONS HEREUNDER IN CASH WITHIN THIRTY
(30) DAYS AFTER THE DATE OF NOTICE OF CLAIM.


(C)           THE TERM “DATE OF THE NOTICE OF CLAIM” AS USED IN THIS ARTICLE XII
SHALL MEAN THE DATE THE NOTICE OF CLAIM IS DEEMED DELIVERED PURSUANT TO SECTION
15.13(C) HEREOF.


12.06       EFFECT OF INDEMNITY PAYMENTS.  THE PARTIES AGREE TO TREAT ALL
PAYMENTS MADE UNDER THE INDEMNITY PROVISIONS OF ARTICLE XII OF THIS AGREEMENT AS
ADJUSTMENTS TO THE PURCHASE PRICE FOR TAX PURPOSES AND THAT SUCH AGREED
TREATMENT SHALL GOVERN FOR PURPOSES HEREOF.


ARTICLE XIII


CONFIDENTIALITY


13.01       CONFIDENTIALITY OF MATERIALS.  THE PARTIES HERETO AGREE WITH RESPECT
TO ALL TECHNICAL, COMMERCIAL AND OTHER INFORMATION THAT IS FURNISHED OR
DISCLOSED BY ANOTHER PARTY, INCLUDING INFORMATION REGARDING SUCH PARTY’S (AND
ITS SUBSIDIARIES’ AND AFFILIATES’) ORGANIZATION, PERSONNEL, BUSINESS ACTIVITIES,
CUSTOMERS, POLICIES, ASSETS, FINANCES, COSTS, SALES, REVENUES, TECHNOLOGY,
RIGHTS, OBLIGATIONS, LIABILITIES AND STRATEGIES (“INFORMATION”), THAT (A) SUCH
INFORMATION IS CONFIDENTIAL AND/OR PROPRIETARY TO THE FURNISHING/DISCLOSING
PARTY AND ENTITLED TO AND SHALL RECEIVE TREATMENT AS SUCH BY THE RECEIVING
PARTY; (B) THE RECEIVING PARTY WILL HOLD IN CONFIDENCE AND NOT DISCLOSE NOR USE
(EXCEPT IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS

38


--------------------------------------------------------------------------------





AGREEMENT) ANY SUCH INFORMATION, TREATING SUCH INFORMATION WITH THE SAME DEGREE
OF CARE AND CONFIDENTIALITY AS IT ACCORDS ITS OWN CONFIDENTIAL AND PROPRIETARY
INFORMATION; PROVIDED, HOWEVER, THAT THE RECEIVING PARTY SHALL NOT HAVE ANY
RESTRICTIVE OBLIGATION WITH RESPECT TO ANY INFORMATION WHICH (I) WAS PRIOR TO
THE DATE OF ITS DISCLOSURE CONTAINED IN A PRINTED PUBLICATION AVAILABLE TO THE
GENERAL PUBLIC, (II) IS OR BECOMES PUBLICLY KNOWN THROUGH NO WRONGFUL ACT OR
OMISSION OF THE RECEIVING PARTY, OR (III) IS KNOWN BY THE RECEIVING PARTY
WITHOUT ANY PROPRIETARY RESTRICTIONS BY THE FURNISHING/DISCLOSING PARTY AT THE
TIME OF RECEIPT OF SUCH INFORMATION; AND (C) ALL SUCH INFORMATION FURNISHED TO
EITHER PARTY BY THE OTHER, UNLESS OTHERWISE SPECIFIED IN WRITING, SHALL REMAIN
THE PROPERTY OF THE FURNISHING/DISCLOSING PARTY AND, IN THE EVENT THIS AGREEMENT
IS TERMINATED, SHALL BE RETURNED TO IT, TOGETHER WITH ANY AND ALL COPIES MADE
THEREOF, UPON REQUEST FOR SUCH RETURN BY IT (EXCEPT FOR DOCUMENTS SUBMITTED TO A
GOVERNMENTAL AGENCY WITH THE CONSENT OF THE FURNISHING/DISCLOSING PARTY OR UPON
SUBPOENA AND WHICH CANNOT BE RETRIEVED WITH REASONABLE EFFORT) AND IN THE CASE
OF (I) ORAL INFORMATION FURNISHED TO ANY PARTY BY THE OTHER WHICH SHALL HAVE
BEEN REDUCED TO WRITING BY THE RECEIVING PARTY AND (II) ALL INTERNAL DOCUMENTS
OF ANY PARTY DESCRIBING, ANALYZING OR OTHERWISE CONTAINING INFORMATION FURNISHED
BY THE OTHER PARTY, ALL SUCH WRITINGS AND DOCUMENTS SHALL BE DESTROYED, UPON
REQUEST, IN THE EVENT THIS AGREEMENT IS TERMINATED, AND EACH PARTY SHALL CONFIRM
IN WRITING TO THE OTHER COMPLIANCE WITH ANY SUCH REQUEST.  THE RECIPIENT OF
CONFIDENTIAL INFORMATION MAY DISCLOSE SUCH CONFIDENTIAL INFORMATION IF REQUIRED
PURSUANT TO A SUBPOENA BY A COURT OF COMPETENT JURISDICTION OR BY ORDER OF A
GOVERNMENTAL AGENCY OR OTHER APPLICABLE LAW, SO LONG AS THE PARTY REQUIRED TO
DISCLOSE THE CONFIDENTIAL INFORMATION PROVIDES THE OTHER PARTY PRIOR NOTICE
(UNLESS SUCH NOTICE IS PROHIBITED) OF SUCH REQUIREMENT TO PERMIT SUCH PARTY TIME
TO SEEK APPROPRIATE RELIEF AGAINST SUCH DISCLOSURE.  NOTWITHSTANDING THE
FOREGOING.  SELLER’S CONFIDENTIAL INFORMATION THAT RELATES EXCLUSIVELY TO THE
PURCHASED ASSETS OR IS INCLUDED IN THE PURCHASED ASSETS SHALL, AFTER CLOSING, BE
TREATED AS PURCHASER’S CONFIDENTIAL INFORMATION TO BE PROTECTED AS PROVIDED IN
THIS SECTION FROM USE OR DISCLOSURE BY SELLER.


13.02       REMEDY.  EACH PARTY HERETO ACKNOWLEDGES THAT THE REMEDY AT LAW FOR
ANY BREACH BY EITHER PARTY OF ITS OBLIGATIONS UNDER SECTION 13.01 OF THIS
AGREEMENT IS INADEQUATE AND THAT THE OTHER PARTY SHALL BE ENTITLED TO EQUITABLE
REMEDIES, INCLUDING AN INJUNCTION, IN THE EVENT OF BREACH BY ANY OTHER PARTY.


ARTICLE XIV


CERTAIN OTHER UNDERSTANDINGS


14.01       POST CLOSING ACCESS TO RECORDS AND RECORDS RETENTION


THE PURCHASER AGREES FOR A PERIOD EXTENDING FIVE (5) YEARS AFTER THE CLOSING
DATE NOT TO DESTROY OR OTHERWISE DISPOSE OF ANY RECORDS RELATING TO THE PERIOD
PRIOR TO ITS ACQUISITION OF THE PURCHASED ASSETS.  AFTER SUCH FIVE (5) YEAR
PERIOD, THE PURCHASER MAY DESTROY OR OTHERWISE DISPOSE OF SUCH RECORDS IF THE
PURCHASER SHALL OFFER IN WRITING TO SURRENDER SUCH RECORDS TO THE SELLER AND THE
SELLER SHALL FAIL TO AGREE IN WRITING TO TAKE POSSESSION THEREOF DURING THE
THIRTY (30)

39


--------------------------------------------------------------------------------





DAY PERIOD AFTER SUCH OFFER IS MADE.


14.02       CONSENTS NOT OBTAINED AT CLOSING.  EACH OF THE SELLER AND THE
PURCHASER AGREE TO ATTEMPT DILIGENTLY TO OBTAIN ANY NECESSARY CONSENTS WHICH MAY
BE REQUIRED TO EFFECT THE ASSIGNMENT TO THE PURCHASER OF THE CONTRACT
OBLIGATIONS TRANSFERRED UNDER THIS AGREEMENT AND EACH PARTY WILL DILIGENTLY
COOPERATE WITH THE OTHER IN OBTAINING THE SAME, AND WILL TAKE SUCH STEPS AS
REASONABLY REQUESTED BY SUCH PARTY WITH RESPECT THERETO.  IN SUCH CASES WHERE
SUCH CONSENTS HAVE NOT BEEN OBTAINED BY THE CLOSING DATE, THIS AGREEMENT, TO THE
EXTENT PERMITTED BY LAW AND IF ELECTED BY BUYER, SHALL CONSTITUTE AN EQUITABLE
ASSIGNMENT BY THE SELLER TO THE PURCHASER OF ALL OF THE SELLER’S RIGHTS,
BENEFITS, TITLE AND INTEREST IN AND TO THE ASSIGNED CONTRACTS AND COMMITMENTS,
AND THE PURCHASER SHALL BE DEEMED TO BE THE SELLER’S AGENT FOR THE PURPOSE OF
COMPLETING, FULFILLING AND DISCHARGING ALL OF THE SELLER’S RIGHTS AND
LIABILITIES ARISING AFTER THE CLOSING DATE UNDER SUCH ASSIGNED CONTRACTS AND
COMMITMENTS, AND THE SELLER SHALL TAKE ALL NECESSARY STEPS AND ACTIONS TO
PROVIDE THE PURCHASER WITH THE BENEFITS OF SUCH CONTRACTS AND COMMITMENTS.


14.03       AVOIDANCE OF DOUBLE WITHHOLDING TAXES.  THE PURCHASER AND THE SELLER
HEREBY ACKNOWLEDGE THAT THE STANDARD PROCEDURE DESCRIBED IN SECTION 4 OF THE
REVENUE PROCEDURE 2004-53 AS PROMULGATED BY THE IRS WITH RESPECT TO WAGE
REPORTING, AND F.I.C.A. WITHHOLDING AND SIMILAR TAX AND OTHER COLLECTIONS IS
APPLICABLE TO THE SELLER’S EMPLOYEES WHO BECOME EMPLOYEES OF PURCHASER OR ITS
AFFILIATES.


14.04       USE/REMOVAL OF TRADEMARKS, ETC..  PURCHASER ACKNOWLEDGES AND AGREES
THAT IT HAS AND, UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
HAVE, NO RIGHT, TITLE, INTEREST, LICENSE, OR ANY OTHER RIGHT WHATSOEVER TO USE
THE TRADE NAMES AND TRADEMARKS OF SELLER OR ITS AFFILIATES, INCLUDING REFERENCES
TO “DPL ENERGY, LLC” AND DERIVATIVES THEREOF, INCLUDING ALL LOGOS (“DPL
MARKS”).   PURCHASER SHALL PROMPTLY AFTER THE CLOSING DATE BUT IN NO EVENT LATER
THAN SIXTY (60) DAYS AFTER THE CLOSING DATE,  RETURN OR DESTROY ALL PURCHASED
ASSETS THAT ARE NOT NECESSARY TO THE OPERATION OR MAINTENANCE OF THE FACILITY
THAT CONTAIN ANY DPL MARKS THAT ARE NOT REMOVABLE AND REMOVE OR PERMANENTLY
COVER ANY DPL MARKS FROM THE PURCHASED ASSETS THAT ARE REMOVABLE.  PURCHASER
AGREES NEVER TO CHALLENGE SELLER’S (OR ITS AFFILIATES’) OWNERSHIP OF THE DPL
MARKS OR ANY APPLICATION FOR REGISTRATION THEREOF OR ANY REGISTRATION THEREOF OR
ANY RIGHTS OF SELLER OR ITS AFFILIATES THEREIN AS A RESULT, DIRECTLY OR
INDIRECTLY, OF ITS OWNERSHIP OF THE PURCHASED ASSETS.   PURCHASER WILL NOT
CONDUCT ANY BUSINESS OR OFFER ANY GOODS OR SERVICES UNDER ANY DPL MARKS. 
PURCHASER WILL NOT SEND, OR CAUSE TO BE SENT, ANY CORRESPONDENCE OR OTHER
MATERIALS TO ANY PERSON ON ANY STATIONERY THAT CONTAINS ANY DPL MARKS OR
OTHERWISE OPERATE THE FACILITY IN ANY MANNER WHICH WOULD OR MIGHT REASONABLY BE
EXPECTED TO CONFUSE ANY PERSON INTO BELIEVING THAT PURCHASER HAS ANY RIGHT,
TITLE, INTEREST, OR LICENSE TO USE ANY DPL MARKS.


14.05       SUPPLEMENTAL DISCLOSURE SCHEDULE.  SELLER MAY SUPPLEMENT THE
DISCLOSURE SCHEDULES DELIVERED PURSUANT HERETO (AS SO SUPPLEMENTED, THE
“SUPPLEMENTAL DISCLOSURE SCHEDULES”) FROM TIME TO TIME ON OR PRIOR TO THE
CLOSING DATE.  SUCH SUPPLEMENTAL DISCLOSURE

40


--------------------------------------------------------------------------------





SCHEDULES SHALL NOT BE CONSIDERED IN DETERMINING WHETHER THE CONDITION SET FORTH
IN SECTION 9.02 HAS BEEN MET; PROVIDED, HOWEVER, THAT IN DETERMINING WHETHER
THERE IS A BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF
SELLER CONTAINED IN THIS AGREEMENT FOR PURPOSES OF THE INDEMNIFICATION TO BE
PROVIDED BY SELLER PURSUANT TO SECTION 12.01 HEREOF, SUCH REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT SHALL BE QUALIFIED BY THE SUPPLEMENTAL
DISCLOSURE SCHEDULES.


ARTICLE XV


MISCELLANEOUS


15.01       COST AND EXPENSES.  THE PURCHASER WILL PAY ITS OWN COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES, ACCOUNTANTS’ FEES AND OTHER PROFESSIONAL
FEES AND EXPENSES) IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE PURCHASE OF THE
PURCHASED ASSETS AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN); AND THE SELLER WILL PAY
ITS OWN COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES, ACCOUNTANTS’ FEES AND
OTHER PROFESSIONAL FEES AND EXPENSES) IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF
THE SALE OF THE PURCHASED ASSETS AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN).


15.02       ENTIRE AGREEMENT.  THE DISCLOSURE SCHEDULES AND THE EXHIBITS
REFERENCED IN THIS AGREEMENT ARE INCORPORATED INTO THIS AGREEMENT AND TOGETHER
CONTAIN THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREUNDER, AND SUPERSEDE ALL NEGOTIATIONS,
REPRESENTATIONS, WARRANTIES, COMMITMENTS, OFFERS, CONTRACTS AND WRITINGS PRIOR
TO THE DATE HEREOF.  NO WAIVER AND NO MODIFICATION OR AMENDMENT OF ANY PROVISION
OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS SPECIFICALLY MADE IN WRITING AND
DULY SIGNED BY THE PARTY TO BE BOUND THEREBY.


15.03       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH,
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


15.04       ASSIGNMENT, SUCCESSORS AND ASSIGNS.  THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL NOT BE ASSIGNABLE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTIES; PROVIDED, HOWEVER, THAT THE PURCHASER MAY
ASSIGN ALL OR PART OF ITS RIGHTS UNDER THIS AGREEMENT AND DELEGATE ALL OR PART
OF ITS OBLIGATIONS UNDER THIS AGREEMENT TO ONE OR MORE OF ITS AFFILIATES, IN
WHICH EVENT ALL THE RIGHTS AND POWERS OF THE PURCHASER AND REMEDIES AVAILABLE TO
IT UNDER THIS AGREEMENT SHALL EXTEND TO AND BE ENFORCEABLE BY EACH SUCH
AFFILIATE.  ANY SUCH ASSIGNMENT AND DELEGATION SHALL NOT RELEASE THE PURCHASER
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND FURTHER THE PURCHASER GUARANTEES
TO THE SELLER THE PERFORMANCE BY EACH SUCH AFFILIATE OF ITS OBLIGATIONS UNDER
THIS AGREEMENT.  IN THE EVENT OF ANY SUCH ASSIGNMENT AND

41


--------------------------------------------------------------------------------





DELEGATION THE TERM “PURCHASER” AS USED IN THIS AGREEMENT SHALL BE DEEMED TO
REFER TO EACH SUCH AFFILIATE OF THE PURCHASER WHERE REFERENCE IS MADE TO ACTIONS
OR TO BE TAKEN WITH RESPECT TO THE ACQUISITION OF THE FACILITY OR PURCHASED
ASSETS, AND SHALL BE DEEMED TO INCLUDE BOTH THE PURCHASER AND EACH SUCH
AFFILIATE WHERE APPROPRIATE.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.


15.05       SAVINGS CLAUSE.  IF ANY PROVISION HEREOF SHALL BE HELD INVALID OR
UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION OR AS A RESULT OF FUTURE
LEGISLATIVE ACTION, SUCH HOLDING OR ACTION SHALL BE STRICTLY CONSTRUED AND SHALL
NOT AFFECT THE VALIDITY OR EFFECT OF ANY OTHER PROVISION HEREOF.


15.06       HEADINGS.  THE CAPTIONS OF THE VARIOUS ARTICLES AND SECTIONS OF THIS
AGREEMENT HAVE BEEN INSERTED ONLY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE
DEEMED TO MODIFY, EXPLAIN, ENLARGE OR RESTRICT ANY OF THE PROVISIONS OF THIS
AGREEMENT.


15.07       RISK OF LOSS.  RISK OF LOSS, DAMAGE OR DESTRUCTION TO THE PURCHASED
ASSETS SHALL BE UPON THE SELLER UNTIL THE CLOSING, AND SHALL THEREAFTER BE UPON
THE PURCHASER.


15.08       GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


15.09       DISPUTE RESOLUTION.


(A)           IF ANY ISSUE, DISPUTE, CLAIM OR CONTROVERSY SHOULD ARISE OUT OF OR
RELATE TO THIS AGREEMENT INVOLVING THE PARTIES HERETO (“DISPUTE”) AND THE
PARTIES HERETO ARE UNABLE TO RESOLVE THE DISPUTE ON OR BEFORE THE THIRTIETH
(30TH) DAY FOLLOWING WRITTEN NOTICE OF SUCH DISPUTE BY A PARTY TO THE OTHER
PARTY, WHICH NOTICE DESCRIBES IN REASONABLE DETAIL THE NATURE OF THE DISPUTE AND
THE FACTS AND CIRCUMSTANCES RELATING THERETO, THE PURCHASER SHALL NOMINATE A
MEMBER OF ITS SENIOR MANAGEMENT TEAM AND THE SELLER SHALL NOMINATE A MEMBER OF
ITS SENIOR MANAGEMENT TEAM FOR THE PURPOSE OF A MEETING BETWEEN SUCH
REPRESENTATIVES AT A MUTUALLY AGREEABLE TIME AND PLACE TO RESOLVE SUCH DISPUTE. 
SUCH MEETING SHALL TAKE PLACE ON OR BEFORE FORTY-FIVE (45) DAYS FOLLOWING THE
DATE OF THE NOTICE OF THE DISPUTE BY A PARTY TO THE OTHER PARTY.  IF THE DISPUTE
HAS NOT BEEN RESOLVED WITHIN SIXTY (60) DAYS FOLLOWING THE DATE OF THE NOTICE OF
THE DISPUTE, ANY PARTY MAY COMMENCE LEGAL PROCEEDINGS OR SUBMIT SUCH DISPUTE TO
BINDING ARBITRATION UNDER THIS SECTION 15.09.


(B)           UPON DEMAND OF ANY PARTY HERETO MADE BEFORE OR WITHIN THIRTY (30)
DAYS AFTER INSTITUTION OF ANY JUDICIAL PROCEEDING RELATING TO A DISPUTE, ANY
DISPUTE SHALL BE RESOLVED BY BINDING ARBITRATION AS PROVIDED HEREIN. 
INSTITUTION OF A JUDICIAL PROCEEDING BY A PARTY DOES NOT WAIVE THE RIGHT OF THAT
PARTY TO DEMAND ARBITRATION HEREUNDER.  A PARTY MAY DEMAND AND COMMENCE
ARBITRATION BY DELIVERING TO THE OTHER PARTY AN ARBITRATION NOTICE (“ARBITRATION
NOTICE”) THAT INCLUDES A GENERAL DESCRIPTION OF THE DISPUTE AND A REFERENCE TO
THE FACT THAT SUCH DISPUTE IS

42


--------------------------------------------------------------------------------





BEING REFERRED TO ARBITRATION UNDER THIS SECTION 15.09.


(C)           PROMPTLY FOLLOWING THE DELIVERY OF AN ARBITRATION NOTICE, THE
PARTIES HERETO SHALL ENDEAVOR TO AGREE UPON A PANEL OF THREE ARBITRATORS.  IF ON
OR BEFORE THIRTY (30) DAYS FOLLOWING THE DELIVERY OF AN ARBITRATION NOTICE TO
THE OTHER PARTY THEY HAVE NOT SO AGREED, THEN THE PURCHASER, BY NOTICE TO THE
SELLER, MAY DESIGNATE ONE ARBITRATOR (WHO SHALL NOT BE AN AGENT OR EMPLOYEE OF
THE PURCHASER OR ANY OF ITS AFFILIATES), AND THE SELLER, BY NOTICE TO THE
PURCHASER, MAY DESIGNATE ONE ARBITRATOR (WHO SHALL NOT BE AN AGENT OR EMPLOYEE
OF THE SELLER OR ANY OF ITS AFFILIATES).  THE TWO ARBITRATORS DESIGNATED AS
PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL ENDEAVOR TO DESIGNATE
PROMPTLY A THIRD ARBITRATOR.  IF EITHER THE PURCHASER OR THE SELLER HAVE NOT
DESIGNATED AN INITIAL ARBITRATOR ON OR BEFORE THIRTY (30) DAYS FOLLOWING THE
DELIVERY OF AN ARBITRATION NOTICE TO THE OTHER PARTY, OR IF THE TWO INITIALLY
DESIGNATED ARBITRATORS HAVE NOT DESIGNATED A THIRD ARBITRATOR WITHIN FIFTEEN
(15) DAYS OF THE DATE FOR DESIGNATION OF THE TWO ARBITRATORS INITIALLY
DESIGNATED, ANY PARTY MAY REQUEST THE AMERICAN ARBITRATION ASSOCIATION TO
DESIGNATE THE REMAINING ARBITRATOR(S) PURSUANT TO ITS COMMERCIAL ARBITRATION
RULES (“AAA RULES”).  IF ANY ARBITRATOR RESIGNS, BECOMES INCAPACITATED, OR
OTHERWISE REFUSES OR FAILS TO SERVE OR TO CONTINUE TO SERVE AS AN ARBITRATOR,
THE PARTY ENTITLED TO DESIGNATE THAT ARBITRATOR SHALL DESIGNATE A SUCCESSOR.


(D)           THE ARBITRATION SHALL BE CONDUCTED IN THE ENGLISH LANGUAGE IN
CLEVELAND, OHIO.  THE ARBITRATORS SHALL SET THE DATE, THE TIME, AND THE PLACE OF
HEARING, WHICH MUST COMMENCE ON OR BEFORE NINETY (90) DAYS FOLLOWING THE
DESIGNATION OF THE THIRD ARBITRATOR.  THE ARBITRATION SHALL BE CONDUCTED UNDER
THE AAA RULES NOT INCONSISTENT WITH THE PROVISIONS OF THE AGREEMENT.  IN
CONNECTION WITH ANY SUCH ARBITRATION, THE ARBITRATORS SHALL CONSTRUE THE
AGREEMENT IN A MANNER CONSISTENT WITH THE CHOICE OF LAW PROVISIONS SET FORTH
HEREIN.  THE ARBITRATORS SHALL RENDER THEIR DECISION ON OR BEFORE NINETY (90)
DAYS FOLLOWING THE COMMENCEMENT OF THE HEARING.  THE ARBITRATORS’ DECISION SHALL
BE SET FORTH IN A WRITING THAT INCLUDES AN EXPLANATION OF THE REASON FOR SUCH
DECISION AND AN ALLOCATION OF THE FEES AND EXPENSES OF THE ARBITRATORS TO THE
PARTIES BASED ON THE RELATIVE EXTENT TO WHICH THEY DO NOT PREVAIL ON THEIR
POSITIONS.  EACH PARTY AGAINST WHICH THE DECISION ASSESSES A MONETARY OBLIGATION
SHALL PAY THAT OBLIGATION ON OR BEFORE THIRTY (30) DAYS FOLLOWING THE
ANNOUNCEMENT OF THE DECISION OR SUCH OTHER DATE AS THE DECISION MAY PROVIDE. 
THE DECISIONS OF THE ARBITRATORS ARE FINAL AND BINDING ON ALL PARTIES HERETO AND
ARE NOT SUBJECT TO APPEAL.  THE DECISIONS OF THE ARBITRATORS MAY BE ENFORCED IN
ANY COURT OF COMPETENT JURISDICTION, AND ANY PARTY MAY AUTHORIZE ANY SUCH COURT
TO ENTER JUDGMENT ON THE ARBITRATORS’ DECISIONS.  PENDING THE OUTCOME OF ANY
ARBITRATION CONDUCTED PURSUANT TO THIS SECTION 15.09, THE PARTIES SHALL BE
OBLIGATED TO CONTINUE TO PERFORM THEIR RESPECTIVE OBLIGATIONS HEREUNDER.  EXCEPT
AS PROVIDED IN ANY ARBITRATORS’ DECISION RENDERED IN ACCORDANCE WITH THIS
SECTION 15.09, EACH OF THE PARTIES HEREBY UNDERTAKES TO CARRY OUT WITHOUT DELAY
THE PROVISIONS OF ANY ARBITRAL AWARD OR DECISION.  EXCEPT AS PROVIDED IN THIS
SECTION 15.09, EACH PARTY SHALL BEAR ITS OWN LEGAL FEES AND COSTS IN CONNECTION
WITH ANY DISPUTE.


(E)           NOTWITHSTANDING THE BINDING ARBITRATION PROVISIONS IN THIS SECTION
15.09, THE PARTIES HERETO AGREE TO PRESERVE, WITHOUT DIMINUTION, THE FOLLOWING
REMEDIES THAT THE PARTIES

43


--------------------------------------------------------------------------------





MAY EMPLOY OR EXERCISE FREELY, INDEPENDENTLY OR IN CONNECTION WITH AN
ARBITRATION PROCEEDING OR AFTER AN ARBITRATION ACTION IS BROUGHT.  EACH PARTY
SHALL HAVE THE RIGHT TO PROCEED IN ANY COURT OF PROPER JURISDICTION OR BY
SELF-HELP TO EXERCISE OR PROSECUTE THE FOLLOWING REMEDIES:  (A) ALL RIGHTS TO
OBTAIN POSSESSION OF PROPERTY; (B) ALL RIGHTS TO FORECLOSE AGAINST ANY PROPERTY
OR OTHER SECURITY BY EXERCISING A POWER OF SALE GRANTED UNDER THE AGREEMENT OR
UNDER APPLICABLE LAW OR BY A JUDICIAL FORECLOSURE AND SALE; (C) ALL RIGHTS OF
SELF-HELP INCLUDING SET-OFF AND PEACEFUL POSSESSION OF PERSONAL PROPERTY; AND
(D) OBTAINING PROVISIONAL OR ANCILLARY REMEDIES INCLUDING INJUNCTIVE RELIEF,
SEQUESTRATION, GARNISHMENT, ATTACHMENT, APPOINTMENT OF A RECEIVER AND FILING AN
INVOLUNTARY BANKRUPTCY PROCEEDING.  PRESERVATION OF THESE REMEDIES DOES NOT
LIMIT THE POWER OF THE ARBITRATORS TO GRANT SIMILAR REMEDIES.


15.10       PRESS RELEASES.  PENDING CLOSING, ALL NOTICES TO THIRD PARTIES AND
ALL OTHER PUBLICITY RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE JOINTLY PLANNED, COORDINATED, AND AGREED TO BY THE PURCHASER AND THE
SELLER, EXCEPT TO THE EXTENT DISCLOSURES ARE REQUIRED BY LAW OR ANY LISTING
AGREEMENT WITH THE NYSE; PROVIDED, HOWEVER, THAT SELLER ON THE ONE HAND AND
PURCHASER ON THE OTHER HAND MAY CONFIRM INFORMATION PREVIOUSLY MADE PUBLIC IN
COMPLIANCE WITH THIS AGREEMENT.


15.11       U.S. DOLLARS.  ALL AMOUNTS EXPRESSED IN THIS AGREEMENT AND ALL
PAYMENTS REQUIRED BY THIS AGREEMENT ARE IN UNITED STATES DOLLARS.


15.12       SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY ANY PARTY IN
THIS AGREEMENT SHALL BE DEEMED MADE FOR THE PURPOSE OF INDUCING THE OTHER PARTY
TO ENTER INTO THIS AGREEMENT AND SHALL SURVIVE THE CLOSING, SUBJECT TO SECTION
12.03 HEREOF.


15.13       NOTICES.  (A)  ALL NOTICES, REQUESTS, DEMAND AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND DELIVERED IN PERSON,
OR SENT BY FACSIMILE OR SENT BY CERTIFIED MAIL, POSTAGE PREPAID, AND PROPERLY
ADDRESSED AS FOLLOWS:

To The Seller:

DPL Energy, LLC

1065 Woodman Drive

Dayton, OH  45432

Fax:  (937) 259-7848

Attention:  Gary G. Stephenson

With Copy To:

Winston & Strawn LLP

1700 K Street, NW

Washington, DC  20006

Fax:  (202) 282-5100

Attention:  Gerald P. Farano

44


--------------------------------------------------------------------------------




To The Purchaser:

Columbus Southern Power Company

c/o Commercial Operations

155 West Nationwide Blvd

Columbus, OH  43215

Ph:  614-583-7430

Fax:  614-583-1601

Attention:  Brian X. Tierney

With Copy To:

AEP Service Corporation

1 Riverside Plaza

Columbus, OH  43215

Ph:  614-716-2929

Fax:  614-716-2014

Attention:  General Counsel


(B)           ANY PARTY MAY FROM TIME TO TIME CHANGE ITS ADDRESS FOR THE PURPOSE
OF NOTICES TO THAT PARTY BY A SIMILAR NOTICE SPECIFYING A NEW ADDRESS, BUT NO
SUCH CHANGE SHALL BE DEEMED TO HAVE BEEN GIVEN UNTIL IT IS ACTUALLY RECEIVED BY
THE PARTY SOUGHT TO BE CHARGED WITH ITS CONTENTS.


(C)           ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED UNDER
THIS AGREEMENT WHICH ARE ADDRESSED AS PROVIDED IN THIS SECTION 15.13 IF
DELIVERED PERSONALLY OR AIR COURIER, SHALL BE EFFECTIVE UPON DELIVERY; IF SENT
BY FACSIMILE, SHALL BE DELIVERED UPON RECEIPT OF PROOF OF TRANSMISSION AND IF
DELIVERED BY MAIL, SHALL BE EFFECTIVE UPON DEPOSIT IN THE UNITED STATES MAIL,
POSTAGE PREPAID.


15.14       NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS SOLELY FOR THE
BENEFIT OF SELLER AND ITS SUCCESSORS AND PERMITTED ASSIGNS WITH RESPECT TO THE
OBLIGATIONS OF PURCHASER UNDER THIS AGREEMENT, AND FOR THE BENEFIT OF PURCHASER
AND ITS SUCCESSORS AND PERMITTED ASSIGNS WITH RESPECT TO THE OBLIGATIONS OF
SELLER UNDER THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE DEEMED TO CONFER UPON
OR GIVE TO ANY OTHER THIRD PARTY ANY REMEDY, CLAIM, LIABILITY, REIMBURSEMENT,
CAUSE OF ACTION OR OTHER RIGHT.


15.15       JURISDICTION AND CONSENT TO SERVICE.  SUBJECT TO THE PROVISIONS OF
SECTION 15.09, EACH OF THE SELLER AND THE PURCHASER (I) AGREE THAT ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
BROUGHT SOLELY IN THE STATE OR FEDERAL COURTS OF THE STATE OF OHIO; (II)
CONSENTS TO THE EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT; (III) WAIVES ANY
OBJECTION THAT IT MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT; AND (IV) AGREES THAT SERVICE OF ANY COURT PAPER
MAY BE MADE IN SUCH MANNER AS MAY BE PROVIDED UNDER

45


--------------------------------------------------------------------------------





APPLICABLE LAWS OR COURT RULES GOVERNING SERVICE OF PROCESS.


15.16       WAIVER OF A JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


15.17       NO PRESUMPTION AGAINST DRAFTER.  EACH OF THE PARTIES HERETO HAS
JOINTLY PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE
EVENT OF AN AMBIGUITY OR A QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY EACH OF THE PARTIES HERETO
AND NO PRESUMPTIONS OR BURDENS OF PROOF SHALL ARISE FAVORING ANY PARTY BY VIRTUE
OF THE AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


15.18       PARENT GUARANTY.  THE OBLIGATIONS OF SELLER UNDER THIS AGREEMENT AND
THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT CLOSING IS GUARANTEED BY
DPL INC. UNDER THE PARENT GUARANTY.

46


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement the day and year first above written.

 

DPL ENERGY, LLC

 

 

 

By:

 

 

Title:

 

 

 

 

COLUMBUS SOUTHERN POWER
COMPANY

 

 

 

By:

 

 

Title:

 

 

47


--------------------------------------------------------------------------------




 

Exhibits and Schedules

Exhibit

 

Description

 

 

 

A

 

Microwave Tower and Substation Easement Agreement

B

 

[Exhibit intentionally left blank]

C

 

Darby Site Diagram

D

 

Parent Guaranty

E

 

Assumption Agreement

F

 

Compensation Agreement

G

 

Enterprise Zone Agreement

H

 

Tax Incentive Donation Agreement

 

Schedule

 

Description

 

 

 

I

 

Excluded Inventory

IA

 

Spare Parts

II

 

Real Property

III

 

Real Property Leases

IV

 

Proprietary Items

V

 

Other Retained Assets

2.05

 

Allocation of Purchase Price

5.02

 

Pending Closing

6.01

 

Title Policy and Survey

7.03

 

Seller Governmental Approvals

7.04

 

Brokers

7.06(a)

 

Purchased Contracts

7.06(b)

 

Retained Contracts

7.07

 

Insurance

7.09

 

Title to Purchased Assets

7.10

 

Intellectual Property

7.11

 

Litigation

7.12

 

Compliance with Laws

7.14

 

Taxes

7.15

 

Licenses and Permits

7.16

 

Environmental Compliance

8.03

 

Purchaser Governmental Approvals

9.05

 

Other Consents as Conditions Precedent to Purchaser Obligations

10.04

 

Other Consents as Conditions Precedent to Seller Obligations

 

48


--------------------------------------------------------------------------------